 -334DECISIONSOF 'NATIONALLABOR RELATIONS BOARDQuaker State Oil Refining CorporationandOil,Chemical andAtomicWorkers International Union AFL-CIO, and LocalUnion 11-481 thereof.Case No. 6-CA-1010.August 7,1958DECISION AND ORDEROn November 14, 1956, Trial Examiner Eugene F. Frey issued his.'Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate, Reportand, supporting briefs.'-The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds' that no prejudicial error was committed?,The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire'record in thecase, and 'hereby adopts the findings, conclusions, and recommenda-tions ' of the Trial Examiner with the additions and modificationshereinafter indicated.1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1), (3), and (5) of the Act by threatening to shutdown, and thereafter shutting down, part of its operations during thecourse of bargaining negotiations for a contract to succeed the thenexpiring one.Like the Trial Examiner, we find that the Respondentresorted to this action not because of any reasonable fear that theUnion would call a sudden strike which would endanger its vital' In addition,theRespondent requested oral argument.The Board hereby deniessuch request because the record, exceptions,and briefs adequately present the issuesand positions of the parties.2 The Respondent claims prejudice by reason of certain rulings of the Trial Examinermade with regard to its efforts to litigate the circumstances under which the employeesof the Pennzoil Company in Oil City, Pennsylvania,engaged in a strike, and the cir-cumstances under which the employees of the Kendall Refining Co.engaged in a strikein 1955.The record shows that,although the Trial Examiner initially precluded the Re-spondent from producing the testimony of a witness whom it called to testify concerningthe Pennzoil strike, he later reversed this ruling.At this time the Respondent,however,stated that the Witness was not available,but that it would not object to resting on therecord as made following the stipulations of counsel to certain facts concerning thePennzoil strike and the Trial Examiner's statement that "no unfavorable presumptions"against the Respondent would exist by reason of its failure to recall that witness. Inthe brief to the Board,however, the Respondent- asks, in effect,that the record be re-opened to give the "respondent full opportunity to develop and present to the Boardthe true and full facts of the Pennzoil and Kendall strike."We find nothing in the findings of the Trial Examiner to warrant the position nowtaken by the Respondent,nor to require reopening of the record as a means of reversingthe Trial Examiner's evidentiary rulings. In any event,in reviewing the record herein,we have carefully confined our consideration of the evidence concerning the Pennzoiland Kendall strikes in the light of the Respondent's offer of proof respecting such strikesand its stipulations as above indicated.'121 NLRB No. 49. QUAKER STATE OIL REFINING CORPORATION335operating units, but to force the Union and the Respondent's em-ployees to accept its proposed contract by a given date.As is more fully set forth in the Intermediate Report, at the Janu-ary 27 and 30 bargaining session 3 the Respondent reoffered to theUnion the package contract proposal substantially identical in sub-stantive termsto that which the Union and the employees had 'rejectedas unsatisfactoryon January 24, andas towhich no further discus-sionhad takenplacein the ,interim.At this meeting the Unionobjected thatitwas not givenan adequate opportunity to express tothe Respondent the basisfor its dissatisfaction with the contract or toseek somemutually satisfactory compromise.The Union thereforeasked for further opportunity to negotiate the .disputed contractterms.The Respondent, however, demanded that the contract beimmediately resubmitted to the membership as representing its "final"offer, and that the Union advise the Company by February 3 of themembership's decision. It urged hasty action because of its asserteddesire to "protect" its vital and potentially dangerous equipment"against the eventuality of strike action" and because of its intentionto - drain off and to effect a complete shutdown of such equipment bymidnight, February 7.4 Significantly, the Respondent also made itclear that it would not operate these units without the "security of acontract."In response to the Respondent's demands and in order toallay the Respondent's alleged fears for the safety of its plant andequipment and to, pave the way for further negotiations while theplant remained in full operation, the Union offered the Respondentprompt and unequivocal assurances, both orally and in writing, thatno strike was imminently contemplated, particularly as none had beenauthorized under intraunion procedures.5The Union also offered towaive for 90 days its right to strike by agreeing to an extension ofthe then expiring contract for such period.6In these circumstances, we agree with the TrialExaminerthat theGeneral Counsel establisheda prima faciecasethat, in,threatening,and ' later completing, the shutdown of the vital operating units, the3 The January 30 conference was described by the parties to be a "continuation" ofthe January 27 session.'It appears that the process of shutting down this equipment requires about 72 hours.5 Before a strike could be called,union procedures required that notice of a strike votemeeting be posted at least 3 days in advance of such meetingi Contrary to the assertion in Member Jenkins' dissenting opinion, the Union's no-strike assurances were a sufficient guaranty against any sudden strike action by 'theUnion.Indeed, if the Respondent honestly thought that such assurances were inadequatefor this purpose,it could have asked for a more explicit guaranty.However, it did notdo so and there is no reason to believe from the evidence that the Union would not havegranted such a guaranty.Moreover,neither at the hearing nor in its brief and excep-tions filed with the Board did the Respondent contend that the extension of the no-strikeclause in its expiring contract,as proposed by the Union,was inadequate because it didnot cover all disputes,but only those'involving arbitrable grievances.Accordingly, thereexists no record basis for finding that'the Respondent's refusal to accept the Union'sproposal was motivated to any extent by the asserted limited scope of the no-strikeclause. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent did not have reasonable grounds for believing that theUnion wouldengage ina sudden strike which would endanger suchunits, but actually resorted to such action to force the Union and theemployees to abandon their contract demands and, accede to theRespondent's.Notwithstanding the- Union's no-strike assurances, the Respondentcontends that its conduct was justifiable because it "feared" that-theUnion sought to prolong negotiations so that it could pick a strategictime to pull a sudden strike. In support of this contention, the Re-spondent relies upon the nature of the Union's strike-threat strategyduring past negotiations with the Respondent; the information.whichits officials had obtained concerning the occurrence of "quickie" strikesat plants of other employers represented by the same Union and Inter-national representative; the fact that the expiration of the 60-daystrike notices given by the Union in conformity with the requirementsof Section 8 (d) coincided with the contract termination date; andthe existence of an "impasse" or deadlock in the contract negotiationsat that time.As shown in the Intermediate Report, the evidence pertaining to theUnion's past dealings with the Respondent and the Respondent's in-formation concerning the "quickie" strikes at other employers' plantsdoes not impugn the sincerity of the no-strikeassuranceswhich theUnion gave to the Respondent in the instant negotiations.On thecontrary, the record establishes that the strike action taken on thoseoccasions was not in violation of any commitments given by the Unionto the affected employers.Moreover, the evidence discloses that, whenthe Union struck the Respondent in 1950, it did so with, responsibleregard for the safety of the plant'Nor was the Respondent justified in shutting down the operatingunits in question because the Union's right to strike pursuant to its60-day notice matured on February 8. In the circumstances of thiscase, we find no reasonable basis for anticipating a sudden strike inthe face of the Union's no-strikeassurances.By the same token, we7As the Trial Examiner points out in discussing the 1950 strikes by the Union againstthe Respondent,the Union refused to give the Respondent assurances it had requestedfor 72-hour advance notice of actual walkout in a situation in which the membershipstrike poll had already been consummated.However, although the Union's refusal togive such assurancesmay properlyhave warranted the Respondent'sdecision to shutdown operations in advance of actual strike-a situation not before us here-the fact isthat the Union nevertheless agreed to furnish the Respondent with sufficient personnelto maintain its boiler systems and keep the plant safe.With respectto the "quickie"strike situation at other employer plants, it appearsthat such strikes, which occurred while a no-strike agreement was in effect,were calledwithout union authorization.Moreover,inmaking offers of proof about these strikesthe Respondent did not suggestthat the Unionacted irresponsibly in these situationsor that infact it hadinduced the strikes.Finally,the stipulatedfact thatthese un-authorized quickie strikes occurred while a contract was in effect seems to us to reflect onthe good faith of the Respondent's claim that its refusal to operateits vitalequipmentwithout aconsummated contract,despite the Union's no-strike assurances, stemmed solelyfrom considerations of plant safety. QUAKER STATE OIL REFINING CORPORATION337cannot assume that the Union was not honestly desirous of continuingnegotiations with the object of reaching an amicable settlement of thedisputed terms and conditions of employment, without resorting tostrike action.In our opinion, the mere expiration of the statutory60-day notice to strike does not deprive unions or the employees theyrepresent of their right to use the bargaining table to adjust theirdifferences with their employer or relegate them to economic warfareto secure their demands. Indeed, a contrary conclusion would plainlyconflict with the express policy of the Act to encourage the peacefulsettlement of labor disputes.Finally, we are not persuaded, as the Respondent contends, thata,genuine impasse in negotiations was reached at the time it an-nounced its intention to curtail operations and actually curtailedthem, which gave the Respondent cause to believe that further bar-gaining was futile or reason to apprehend a sudden strike.As in-dicated previously, at these times, the Union was still insisting oncontinuing negotiations, offering adequate assurances against a sud-den strike.Our appraisal of the entire course of bargaining con-vinces us that the attitudes of the negotiators had not so hardenedas to have rendered further bargaining futile.The Board has held that, absent special circumstances, an em-ployer may not during bargaining negotiations either threaten tolock out or lock out his employees in aid of his bargaining position.Such conduct the Board has held presumptively infringes upon thecollective-bargaining rights of employees in violation of Section 8(a) (1) and the lockout, with its consequent layoff, amounts to dis-crimination within the meaning of Section 8 (a) (3).'In addition,the Board has held that such conduct subjects the Union and theemployees it represents to unwarranted and illegal pressure and cre-ates an atmosphere in which the free opportunity for negotiationcontemplated by Section 8 (a) (5) does not exist.9However, theBoard has recognized that there are special circumstances where theright of employees to engage in collective bargaining is not absolutebut must be balanced against the employer's right to protect hisbusiness against loss.Accordingly, it has held that lockouts arepermissible to safeguard against unusual operational problems orhazards or economic loss where there is reasonable ground for be-lieving that a strike was threatened or imminent.10The burden of8American Brake Shoe Company,116NLRB 820,set aside 244 F. 2d 489(C.A. 7),finding special circumstances,contrary to the Board's determination.11d.;cf.Insurance Agents'International Union,AFL-CIO(Prudential Insurance Com-pany of America),119 NLRB 768,where the Board found bad-faith bargainingby aunionwhich engaged in unlawful slowdowns during negotiations.In so doing, theBoard analogized the Union's conduct to bad-faith bargaining by an employer who shutdown his plant or cut hours during negotiations.'oAmerican Brake Shoe Company,supra; Betts Cadillac Olds,Inc.,96 NLRB 268.487926-59-vol. 121-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing forward with the evidence to justify the lockout rests on theRespondent.Applying these principles to the present case, we find that the.Respondent did not have reasonable grounds for believing that theUnion would call a sudden strike to the detriment of the Respond-ent's vital operating units, and that by threatening ' to curtail andactually curtailing its operations with the consequent reduction inthe employees' workweek the Respondent coerced employees in theexercise of their bargaining rights in violation of Section 8 (a) (1)of the Act and discriminated against them within the meaning ofSection 8 (a) (3) of the Act.We further find that such conductwas the antithesis of good-faith bargaining contemplated by Sec-tion 8 (a) (5).2.We agree with the Trial Examiner that the two postshutdownincidents, additionally encompassed by the complaint, establish thatthe Respondent attempted to deal individually with its employeesand to persuade them to bypass the Union, thereby underminingtheUnion's exclusive representative status.Such conduct clearlyconstitutes independent violations of Section 8 (a) (5) and (1) ofthe Act, and we so hold."ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Quaker State.Oil Refining Corporation, Emlenton, Pennsylvania, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Oil, Chemical andAtomic Workers International Union, AFL-CIO, and Local Union11-481 thereof, as the exclusive representative of all production andmaintenance employees at the Respondent's Emlenton, Pennsylvania,plant, excluding guards, professional and clerical employees, super-intendents, assistant superintendents, foremen, and all other super-visors as defined in the Act, with respect to wages, rates of pay,hours of employment, and other conditions of employment.(b), Discouraging membership in the above-named labororgani-zation, or any other labor organization of its employees, by discrimi-natorily locking out, laying off, or reducing the 'workweek of itsemployees, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition of em-ployment, except to the extent permitted in Section 8 (a) (3) ofthe Act."In addition to the cases cited by the Trial Examiner,cf.John L. Clemmey Com-pany,Inc.,118 NLRB 599. QUAKER STATE OIL REFINING CORPORATION339(c)Threatening its employees with a partial plant shutdown, lock-out, and layoff in order to force them and their bargaining represen-tative,togive up their bargaining demands and accept the Re-spondent's contract proposals without further bargaining.(d)Offering full employment or other benefits to its employeesin order to persuade them to sign a collective-bargaining contract,either individually or as a group,with the Respondent without, indisregard of, or contrary to, the advice of their bargaining repre-sentative.(e) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of the right to self-organi-zation, to form labor organizations,to join or assist the above-namedor any other labor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Make whole all employees listed in Appendix B attached tothe Intermediate Report for any loss of pay they may have sufferedby reason of the discrimination against them,in the manner set forthin the section of the Intermediate Report entitled"The Remedy."(b)Upon request,bargain collectively,withOil,.Chemical andAtomic WorkersInternationalUnion, AFL-CIO, and Local Union11-481 thereof,as the exclusive bargaining representative of the em-ployees in the aforesaid appropriate unit with respect to wages, ratesof pay, hours of employment,and other conditions of employment,and, if an understanding is reached,embody such understanding in asigned agreement.(c)Preserve and make available to the Board or its agents uponrequest,for examination and copying,allpayroll records, social-security payment records,timecards,personnel records and reports,and all other records necessary to analyze and compute the amountsof back pay due under the terms of this Order.(d)Post at its Emlenton, Pennsylvania,plant,copies of the noticeattached to the Intermediate Report marked"Appendix A." 12 Copiesof said notice,to be furnished by the Regional Director for the Sixth12 This notice shall be amended by substituting for the words "The Recommendationsof a Trial Examiner" In the caption thereof the words "A Decision and Order " In theevent that this Order is enforced by a decree of a United States Court of Appeals, thereshallbe substituted for the words "Pursuant to a Decision and Order" the words "Pursuant to aDecree of the United States Court of Appeals, Enforcing an Order." 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion, shall, after beingdulysigned by a representative of the Re-spondent,be postedby itimmediately upon receipt thereof, and bemaintained by it for sixty(60) consecutive days thereafter,in con-spicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or coveredby any other material. .(c)Notify the said Regional Director for the Sixth Region in writ-ing, within ten (10) days from the date of this Order, as to whatsteps it has taken to comply herewith.MEmBER RODGERS,dissenting :For the reasons expressed in my dissenting opinion inAmericanBrake Shoe Company,116NLRB 820, 838, and adopted by theUnited States Court of Appeals for the Seventh Circuit,"-in settingaside the Board's order in that case,I would dismiss the complaintherein.In that case,the court concluded that there was a reasonablethreat of a strike and it was therefore proper for the Company toreduce its output to avoid the imminent probability of a permanentloss of business.In the face of a similar threat of strike, which Iwould find here, the court's reasoning should,a fortiori,have in-creased application where the imminent and irreparable loss would benot merely to future business,but rather to plant and communityproperty.ME11EERJENKINS, dissenting :I disagree with the majority's disposition of this case. In myview, proper application of the very principles relied upon by themajority requires dismissal of the complaint.The error of the majority, I feel, stems fundamentally from itsfailure to assess the Respondent'smotivation in the context of therealities of the situation and the circumstances facing the Respondentat the time of the events forming the subject of complaint.Officialsof the Respondent testified that they shut down only the potentiallydangerous operating units in order to protect the economic integrityof its enterprise and to insure the safety of life and property againstextraordinary risks which the Respondent otherwise faced in theevent of a sudden strike.It is conceded that the equipment whichwas shut down was potentially dangerous and could not be left un-attended.This fact clearly corroborates the testimony of its officialsand establishes, as well, the necessity for the precautionary measurestaken.The only equipment that the Respondent actually shut downwas the potentially dangerous units.This fact likewise corroborates13 244 F. 2d 489. QUAKER STATE OIL REFINING CORPORATION341the testimony of its officials.The Respondent assured both the Unionand the employees contemporaneously with its acts, that its shut-down was motivated solely by protective safety considerations, and wasnot meant to coerce them into taking a course of action inconsistentwith their organizational objectives or bargaining rights.This factalso confirms the Respondent's good-faith desire to protect its plantagainst destruction.And further supporting the lawfulness of theRespondent's conduct is the fact that it did not impair the employ-ment status of its employees; that it did not at any time refuse torecognize the authority of the Union, their bargaining representative;and that it never refused to meet with the Union to discuss" the formu-lation of a contract or to explore the possibility of a solution of theireconomic differences.The Respondent's officials also testified that they timed the shut-down, as they did, only because the situation was then ripe for strikeaction; that, as a result of its past experience with the Union andbecause of certain suspicious actions of the Union during the courseof current negotiations, they feared that the Union requested con-tions, only for the purpose of putting the Respondent in a vulnerableposition where a sudden strike would either force the Respondent tocapitulate to terms they deemed economically unsatisfactory, or to riskirremediable damage to the Respondent's enterprise; and that, forthese reasons, they could not and did not regard the no-strike assur-ances offered by the Union as adequate security against the risksinvolved.Upon a fair review of the undisputed objective facts in the record,I am-not persuaded, as is the majority, that the Respondent's fear of,a sudden strike was unreasonable. Indeed, it appears to me that themeasures taken by the Respondent to safeguard its plant was preciselythe action that any prudent businessman faced with the same situationwould have taken.Analysis of the status of negotiations in late Janu-ary and early February establishes that the time was ripe for a strike.The Respondent had met with the Union in good faith in six long andextensive bargaining sessions prior to January 30. In these sessionsit became increasingly clear to the Respondent that, although manyof the substantive terms of a future contract were settled, the Unionwould not consummate any contract in the absence of substantial wageincreases over and above those the Respondent deemed to be consistentwith its economic interests.The time for lawful exercise of theUnion's right to strike, absent agreement, was undeniably on or afterFebruary 8,14 and the stalemate on the issue was such as to warrantexpectation of a strike to force acceptance of the Union's demands.14 In view of the expiration of the 60-day 8 '(d) notice period and the contract term. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDSo faras the needs of the Respondent in such a situation are con-cerned,it is clearthat the Respondent required at least 72 hours inadvanceof actual walkout to shut down its potentiallydangerousoperating units and thus to protect its plant from destruction.TheUnion was fullyawareof this fact.Significantly, in 1950, whennegotiations had reached a point similar to that'in the instant case,the Respondent specifically requested a 72 hours' notice pledge butthe Union refused to give it, preferring instead to' stage a walkoutand, in one instance at the St. Marys plant, doing so within 20 minutesafter communicating its intent to the Respondent. In the present case,the Union's no-strike offers did not embody a 72-hour notice pledge,l5nor was the Respondent given positive and unequivocal assurance thatitwould have such notice before the Union struck.Although theUnion offered the Respondent a 90-day extension of the current con-tract "together with its no-strike provisions," examination of suchno-strike provisions shows that they were qualified in nature.16 _Other aspects of the Union's conduct during the course of the in-stantnegotiations confirm the Respondent's suspicions,of the Union'sulterior' motives and created justifiable doubts concerning the genuine-nessof theassurancesoffered by the Union's bargaining committeeand whether these assurances had the sanction of actual and finalauthority.A review of the portions of the record setting forth whathappened at the negotiations establishes, as the Respondent has vari-ously stated, that the Union appeared to be desirous of delaying nego-tiations almost from the outset.The record of the December 9 andJanuary 9 conferences shows, for example, that the Union soughtpostponement of the negotiations on both occasions over the Respond-ent's objections.Although the Union's request for postponement ofnegotiations appears to have been bottomed, at least in part, on thefact that the International's wage policy committee had not specificallyestablished the minimum wage basis upon which the union committeewould be permitted to contract, the Union did not give this reason for15 It is true that the union officials advised the Respondent that no strike was immi-nently contemplated because the membership had notbeenpolled to vote on strike. It isalso true that, had the Union followed the custom of posting meeting notices on the plantbulletin board provided for union use, the Company might thus have obtained the 72hours' notice it needed to secure the safety of its sensitive equipment against' the threatof walkout. It is noted, however, that the .Union was under no obligation to the Com-pany to post notices of its meetings ; that it did not offer to give the Company. an un-equivocal pledge, either written or oral, otherwise to provide it with a 3-day notice inadvance of a walkout ; and that company officials, who testified as to their reasons forregarding the above Union's no-strike assurances as "inadequate," gave as one of thereasons the failure of the Union to give such an unequivocal pledge;16The contract discloses that the "no suspension of work" guarantee extended onlyto "disputes or differences over the meaning, application or violation of any of the pro-visions of this agreement or should any local trouble arise" and applied. only "untilearnest efforts have been made to settle such differences promptly through specified griev-ance steps "While they obligate the parties to settle, by final and binding arbitration,"any question as to the meaning or interpretation of the provisions of this agreement,"they do not require arbitrationof other disputes. QUAKER STATE OIL REFINING CORPORATION343its postponement request. In these circumstances, the Respondent'sunawareness of these considerations might fairly be said to confirmits apprehension of the Union's motives for delay, and its belief thatthe Union's 90-day extension offer at the conclusion of negotiationswas only a "renewal" of its earlier delaying tactics.Other instances of the Union's conduct also support the reasonable-ness of the Respondent's concern over the Union's dilatory tactics.Thus, while the union committee, in opposing the Respondent's wageoffers, made reference throughout the negotiations to the higher wagespaid by the Respondent at other plants, it failed to give any indi-cation, until January 30, that it would be satisfied with a similar wagerate offer.Indeed, it did not even state expressly what increase lessthan 35 cents per hour would be satisfactory.Further, when theRespondent offered the Union the terms of the St. Marys contracton January 18, it also advised the Union that the international repre-sentative had accepted it.But the Union failed to find out if thiswere so, although it was true. It failed to communicate with theInternational to obtain its views about the offer, while it kept re-affirming its position, first stated on January 18, that the wage termsof the Company's proposal were "below" the International's policy.Finally, when the membership voted, on February 4, to accept theRespondent's proposed contract, to which the Union objected on theground, among others, that the Company had not acquiesced in the15 cent wage figure demand made by the Union on January 27 or30, the committee refused to execute that contract.This the com-mittee was legally privileged to do.However, because such refusalwas in fact contrary to the past bargaining procedures which theRespondent believed to be still in effect, the Respondent was alsojustified in viewing this refusal with "suspicion," regarding it as afurther "delaying" tactic, and concluding that someone other thanthe bargaining committee would decide whether and when to strikein support of the Union's demands.In view of the foregoing, I cannot agree with the majority thatthe Respondent did not have reasonable grounds for anticipating astrike which would imperil the safety and security of its plant andthe means of livelihood of its employees.On the contrary, the evi-dence establishes that the Respondent's officials acted as responsibleprudent businessmen who took only such measures necessary to avoiddestruction of their plant.To hold that the curtailment of operationsin these circumstances is illegal would be to deny the Respondent asubstantial property right to take all reasonable precautions consistentwith its safety needs before it was too late.The law is not so narrow-sighted and unwise as to countenance a result, implicit in the ma-jority's opinion, which would make one party to a labor dispute a 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD"sitting duck" for the other party, irrespective of the necessity forcurtailing operations.17Accordingly, and as there is no question that the Respondent other-wise bargained in good faith, I would find, contrary to the majority'sdecision, that the Respondent's curtailment of operations did notviolate Section 8 (a) (1), (3), or (5) of the Act.There remain for consideration the allegations of the complaintconcerning certain conversations between the Respondent's officialsand a senior employee and the Respondent's letter which it sent toemployees on March 12, all of which occurred after the curtailmentof operations.I am not persuaded that these conversations and theletter,when judged in the context of the Respondent's entire courseof dealings with the Union, constituted a breach of its statutory obli-gations or otherwise reflected on its good-faith, bargaining.Accordingly, I would dismiss the complaint in its entirety.17In my opinion,no unfair labor practice findings could properly be predicated uponan employer's voluntary curtailment of operations in an industry which, like the instantone, is vulnerable to substantial destruction of its equipment in the event of a suddenstrike,with the consequent financial loss to the employer and the impairment of theemployees'means of livelihood,unless the labor organization with which it is bargain-ing gives the employer firm, unequivocal and written assurances against such improvidentaction.INTERMEDIATE REPORTSTATEMENT OF THE CASEUponcharges duly filedby Oil,Chemical and Atomic Workers InternationalUnion,AFL-CIO,and Local-Union 11-481 thereof,herein called collectively theUnion,'a complaint was issued in the above cause on May 31, 1956,by the GeneralCounsel of the National Labor Relations Board,through the Regional Director forthe Sixth Region(Pittsburgh,Pennsylvania),alleging that the Respondent,QuakerState Oil Refining Corporation,had engaged in unfair labor practices in violation ofSection 8 (a) (5), (3),and (1)and Section 2 (6) and (7) of the National LaborRelations Act, as amended,61 Stat. 136,herein called theAct.Afterdue serviceof the charges,complaint,and notice of hearing thereon,Respondent filed an answerin effect denying the commission of any unfair labor practices, and pleading anaffirmative defense.The main issues raised by the pleadings are: (1)Has Respondent since Janu-ary 30. 1956, refused to bargain collectively in good faith with the Union as exclu-sive representative of employees of its Emlenton,Pennsylvania,refinery in anappropriate unit described below, by (a) threatening a partial lockout and layoff ofsuch employees,and then carrying out the threat by shutting down part of its re-finery and reducing the workweek of such employees,in order to force them andtheUnion to accept Respondent'scontract proposals,and (b)trying to persuadethem and Local 11-481 to withdraw from joint bargaining with the InternationalUnion, thereby dealing unilaterally with its employees and bypassing the Union, allin violation of Section 8 (a) (5) and(1) of the Act?(2)Was the reduction of the workweek aforesaid from and after February 8.1956, a discriminatory lockout or layoff for the purposes aforesaid,and motivatedby the employees'membership in and activities on behalf of the Union,and otherconcerted activities,and by a desire to discourage membership in the Union,in vio-lation of Section 8 (a) (3) and(1) of the Act,or was it the result of a legitimateshutdown and curtailment by Respondent of vital refinery operating units forsecurity and other legitimate business.reasons?Pursuant to notice, a hearing was held July 9 through 17, 1956. at Franklin,Pennsylvania,before the duly designated Trial Examiner,inwhich all parties par-1Where necessarv herein,the parent organization will be referred to separately as theInternational,and Local 11-481 as the Local. QUAKER STATE OIL REFINING CORPORATION345ticipated,were-represented by counsel,and were afforded full opportunity to beheard,to examine and cross-examine witnesses,to adduce evidence bearing on theissues, to present oral argument,and to file briefs and proposed findings of fact andconclusionsof law.Atthe outset,the Trial Examiner denied a motion of Respond-ent, filed before the hearing,to strike paragraphs7 (d) and (e) of the complaint.At the close of GeneralCounsel's case-in-chief,the TrialExaminer denied Re-spondent'smotions to dismiss the complaint on the merits.At the close of thetestimony,he reserved decision on similar motions, which are now disposed of bythe findings and conclusions in this report.At theclose of the case, GeneralCounsel'smotion to conform pleadings to proofs in matters of minor variance was,granted without objection.General Counsel and Respondent presented oral argu-ment.All partiesfiledbriefswith the Trial Examiner,which havebeen carefullyconsidered.Uponthe entire record in the case,and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT,AND THE LABOR ORGANIZATIONS INVOLVEDRespondent is a Delaware corporation engaged in the production, refining, sale,and distribution of petroleum and itsbyproductsin the States of West Virginia,Ohio, and NewYork, andthe Commonwealth of Pennsylvania.Its principal officeis locatedinOil City,Pennsylvania,and it operates a refinery at Emlenton, Penn-sylvania, which isthe onlyplant involved in this case.During the past 12-monthperiod Respondent has bought materials,supplies, and equipment for use at theabove plant valued in excess of $4,000,000,of which approximately 20 percent invalue was shipped to said plant from points outside Pennsylvania.In the sameperiod Respondent sold and shipped from saidplant petroleum and byproductsthereof valued in excess of $7,000,000,of which approximately 50 percent in valuewas shipped from that plant to points outside Pennsylvania.Respondent admits,and I find from the above facts,that Respondent is engaged in commerce withinthe meaningof the Act.Oil,Chemicaland Atomic Workers International Union,AFL-CIO,and LocalUnion 11-481thereof, arelabororganizations within the meaning of Section 2 (5)'of the Act, whichadmit to membership employees of Respondent.H. THE UNFAIR LABOR PRACTICESA. The alleged refusal tobargainRespondent admits, and I find, that all production and maintenance employees ofRespondent at its Emlenton,Pennsylvania,refinery, excluding guards, professionaland -clerical employees,superintendents,assistant superintendents,foremen,and allother supervisors as defined in the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.The parties stipulated, and I find, that the Union has been designated as bar-gaining representative by a majority of employees in the unit aforesaid, and thattheUnion has been at all material times, and is now, the exclusive bargainingrepresentative of employees in that unit within the meaning of Section 9 (a) ofthe Act.In January 1943, Oil Workers International Union, CIO, was certified by theBoard as the statutory bargaining representative of employees in the unit afore-said,and thereafter Respondent periodically negotiated and executed bargainingcontracts and various addenda thereto jointly with that organization, or its suc-,cessor, the International, and Local 11-481 thereof.The last such contract wasexecuted February 7, 1955, and expired at midnight, February 6, 1956.OnNovember 27, 1955, the Union notified Respondent that it was electing to termi-nate the 1955 contract in accordance with its provisions, and requested a meetingfor negotiation of a new contract.Thomas F. Parks, superintendent of the Emlen--ton refinery, replied by letter of December 1, suggesting several dates for a meeting,following which the parties agreed to meet December 9, 1955.The parties held bargaining sessions on December 9 and 19, 1955, January 4,9, 18, 27, and 30, February 22 and 26, April 2, 24, and 30, May 2 and 18, 1956.2Respondent was represented at all sessions by Thomas F Parks, who was assistedat most sessions by Archie R. Newton,Respondent's office manager and personnel2 During the hearing, they scheduled another meeting for July 19, 1956, the outcomeof which does not appear in the record. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisor.The Union was represented by International Representative FrancisJ.Prorok and a bargaining committee of five local members, including LocalPresident JosephM. Russell, who attended all meetings except that of January18, 1956.The International's District Director R. P. Buchanan took part in severalof the sessions.At the December meetings, the parties discussed a written contract proposaloffered by the Union, which was essentially a rewrite of the 1955 contract, in-corporating many of its .provisions without change, and setting forth in full onlysuch proposals as deviated from the 1955 provisions.The Union explained itsreasons for the changes, and Respondent presented arguments against some, butoffered no definite counterproposals, and no agreement was reached on the uniondemands.At the meeting of January 4, 1956, Respondent agreed to a few of the Union'sproposals, but they were still apart on wages and most substantial demands.Atthe close of the session Respondent submitted an oral counteroffer, which theunion negotiators felt was insufficient but agreed to, submit to the union mem-bers.The union membership turned down the counteroffer on January 7, and atthemeeting of January 9 both parties continued to bargain, principally on wagesand fringe benefits.At the close of that session, the parties had agreed only oncorrection of two wage inequities offered by Respondent.At the meeting of January 18, 1956, Respondent made another oral counter-proposal of a 2-year contract, with a 9-cent wage increase, and other provisionsalready agreed upon.As to wages, fringe benefits and other items, it was the sameas an offer recently made by Respondent to employees at its St. Marys, WestVirginia, plant, and accepted by them on January 16; it differed from that offeronly in the effective date of the contract and wage increases, and in omission ofholidays worked from computation of overtime pay.When the offer was made,Prorok showed Parks a copy of the St. Marys offer, and asked why Respondentdid not include all its terms in the offer at Emlenton, referring to the overtimepay provision aforesaid.Parks replied that he did not believe in that provision,and was not negotiating for St. Marys. Prorok told him that. he did not think hisoffer would be accepted by the Union, as it did not meet the "International policy"nor the specific wage and other demands which the Union had made. Parks re-plied that he thought it would be accepted because it had been accepted at St.Marys?The union negotiators indicated the offer was not acceptable but agreed,at Parks' request,' to submit it to the union membership for consideration.At a union meeting on January 24, 1956, the union membership rejected thelast company proposal by a secret ballot vote of 29 to 8, after the union negotiatorshad recommended its rejection.The January 27 meeting was attended by a Federal mediator at the Union'srequest.At the outset, Prorok advised the company representative that the Unionhad some counterproposals to make. Parks replied that the company offer of the18th was its final offer, and that the Union could submit counterproposals andtalk about them all it wanted, and he would listen, but they would not changehismind.After a private discussion with the mediator, the Union submittedthrough him a counterproposal which included a 1-year contract with a 15-centgeneralwage raise.The company representatives rejected this, but offered toadd to their present offer the St. Marys provision including worked holidays incomputation of overtime pay, "if that would settle the contract," and advised theUnion that the company offer at the St. Marys plant had been accepted and acontract signed by the local officials and International representative for that dis-trict.Prorok said he did not believe the "wage policy committee" would approvethe Emlenton offer, and questioned Parks' assertion that the St. Marys contract hadin fact been signed or approved.The union negotiators then requested an ad-journment of the meeting to permit them to verify the accuracy of Parks' state-ment.Prorok learned that evening that the negotiating committee and officers ofthe St.Marys local and International Representative Sam Lopez had signed thecontract at St. Marys on January 16, 1956, shortly after Prorok had left the unionmeeting at which the union members had voted to accept the final company offer.43 The employees at the St. Marys plant were represented by the International and Local10-590 thereof.4 The findings above are, based on documentary evidence, stipulated facts, and creditedand mutually corroborative testimony of Russell, Prorok, Thomas W. Anderson, andParks ; testimony of any of them in conflict therewith is not credited. Prorok's refer-ence to a "wage policy committee"'at the January 27 meeting is not explained by him, QUAKER STATE OIL REFINING CORPORATION347At the meeting of January 30, the union representatives indicated they, wereperturbed by Respondent'soffer of the 18th,and Parks'mention of its offer atSt.Marys, because they felt Respondent was in effect offering the St. Maryscontract at Emlenton without giving the Union a chance to negotiate on it. Parksreplied that he,felt that if the St. Marys local had signed a contract for the samewages he had already offered,they ought to be able to get the same approval.Theunion agents admitted that some provisions of his offer were acceptable,but thata wage pattern of a 15-cent-an-hour increase was "shaping up" in the oil industry,5and the International had advised them its policy was to seek that increase, hencethey would accept that amount,but Respondent's offer did not approach it. Parksreplied that he was not interestedin the Union'swage policy, and would not meetit.He then restated the company offer of the 18th and asked the union men tosubmit it to their membership promptly, as Respondent needed the security of asigned contract before expiration of the present contract in order to continueoperation of the vital_units in the refinery.After a private talk with the mediator.egotiators told Parks that the company offer was still inadequate, andthe union negotiators'since there was so little time for further negotiation on it before expiration of thecontract,the Union would be willing to' extend the present contract for 90 daysto permit further negotiation,and in that period would guarantee no interruptionof production as a safeguard to the Company. Parks replied that he was notinterested in a 90-day extension,and was not willing to operate the plant on aday-to-day basis for security reasons, but that Respondent would be willing to extendthe existing contract for 1 year.The union negotiators rejected this suggestion,saying they would not extend for a year unless Respondent met the industry wagepattern of 15 cents.Parks refused this.Russell asked Parks to put the companyoffer in writing so"that he could submit it to the union members,and toward theclose of the meeting Parks gave Russell two copies of the written proposal,6 statedthat this was the final offer,and asked that it be submitted to the union membersearly enough so that he could be advised by 1 p.m. Friday, February 3, 1956,whether they accepted or rejected it, and that unlesshe knew by that time thatit had been accepted,and that he"had a valid contract,"the Company would shutdown the plant.The union representatives told Parks that their membership hadalready rejected his offer at their last meeting, and they felt it would be rejectedagain,that Prorok and Buchanan could not'accept it,because the Internationalwould not approve it since it did not meet the wage pattern of the International,that the offer had to meet that pattern or it would not be approved, and that itwould have to be submitted to the International for approval before a contractcould be signed by Prorok.They added that they would nevertheless submit theoffer to the union membership because of the one concession Parks made, but theywould recommend its rejection.They also asked why it was necessary for Parksto shut down the plant starting on Friday.Parks replied he would like to knowby that time,because he would have to start shutting down vital processing unitsat that time to protect the equipment against freezeup in the event of an emergency,if "it looked as though we weren't going to 'get an acceptance"of the companyoffer,before expiration of the contract.Prorok and Russell replied that he hadnothing to fear,as there would be no danger to company equipment,that theywould give their personal guarantees that there would not be a strike, and thatthere was no threat of a strike,as no strike vote had been taken or was contem-plated.Theyoffered to put their offer of a 90-day extension and a promise ofno strike in a letter to the Company. Parks replied that the safe operation of therefinery was his sole responsibility,and that he would not take a chance, on aquick walkout immediately after expiration of the contract, with the plant in fulloperation,and that such a walkout was possible because no individual or committee'but I am satisfied,and find, from testimony discussed hereafter,that he was referringto the bargaining policy committee of the International,whose function will be describedbelows Prorok mentioned that the Bayway,New, Jersey,refinery of Standard Oil Companyof New Jersey had recently offered a general 15-cent increase,or 6 percent of base rate,in collective-bargaining negotiations.He received this information from the Interna-tional on the 27th,and interpreted it as establishing the Union'sminimum wage raiseobjective.6 At first, Parks gave the Union copies of his January 18 proposal,but when the unionagents commented it was the same offer the union members had already rejected, Parksadded to it,at the suggestion of the mediator,a clause providing for inclusion,of workedholidays in computation of overtime pay, saying he would include that in the offer "ifit would help " 348 ,DECISIONSOF NATIONALLABOR RELATIONS BOARDcould guarantee that there would not be a strike, and he cited the instance of aquickwalkout without notice by employees affiliated with the Union at thePennzoil plant 7 in 1954,as an instanceof what .could happen at any time, andsaid he was not willing to risk that at his plant. Prorok explained that the Pennzoilmaintenance employees had walked off the job at lunchtime one day during thecontract term because of the discharge of another employee, and had picketedthe plant, that at the time he was out of town and the local union president wasoff duty at home, but thatas soonas he learned of the illegal strike, he (Prorok)returned, talked to the strikers, and assisted the local officers in settling the disputewith the employer and getting the men back to work. Parks replied that the samething could happen at Emlenton, as Prorok and Russell could not be there all thetime, and Respondent could have a similar work stoppage at the end of a contract.Prorok said there was no parallel between the Pennzoil situation and that atEmlenton, and that if Parks took that position, it made no difference whetherthere was a contract in existence or not, for a contract would not give Respondentany additional protection, because Respondent could not trust the employees inany event.Parks also cited strikes by the Union at Emlenton in 1945 and 1950,saying that in view of the Company's experience on those occasions, he wouldnot get the Company "into that position again," and operate the plant without the,security of a contract.With regard to Parks' request for notice by Friday, theunion negotiators explained they could not convene a membership meeting beforeFriday so as to have an answer for the Company by 1 p. in. that day, because theyhad to give members 3 days' notice of a meeting, and that Prorok's schedule wouldnot permit him to be in Emlenton until Saturday, and that they-therefore wouldhave the meeting Saturday night.Prorok explained that since the Internationalwas a party to the contract, he felt it was his duty to be present and express itsviews at any meeting of the Local at which acceptance or rejection of a contractwas discussed.Parks still insisted that he must know of the members' action by1p. in., Friday, but asked Russell to call him Sunday morning, February 5, aboutthe Saturday meeting.At the close of this meeting, the parties were still apart onwages, including shift differentials and specific wage inequities, holidays, vacationperiods, fringe benefits, length of contract, and other items.On January 31, 1956, the Union sent Respondent a letter signed by Russell andProrok in their official capacities, restating its offer to extendthe existingcontact for90 days while negotiations for a new contract "are concluded," and stating "this meansthe `no-strike' clause will be in full force and effect during the extension," and that"there isnotthe threat of a strike now, as no strike vote has been taken or is contem-plated at thistime."Respondent received it February 1, 1956, and the next dayParks sent all employees and the Union a circular letter which outlined its final offer'of the 30th, and then said:We suggested to the Union Committee that the Company's offer be presented tothe membership early enough to enable us to receive an answer by Friday after-noon,February 3.The Union Committee stated-that a meeting could not bearranged before Saturday night, February 4. Inasmuch as the present Contractexpires at midnight, Monday, February 6, prudent business management requiresthat the vital operating units of the refinery be shut down before such expirationto safeguard costly equipment from the possibility of freeze-ups andseriousdamage.This action is intended in no way to be a threat or coercion.8Respondent started shutting down the vital operatingunits9at Emlenton in suc-cession about 1 p. in., Friday, February 3.The shutdown continued during the next3 days so that by 8 p. in., Monday, February 6, all such units, except the boilerhouse,were closed down to a point where Parks felt they could be handled safely byofficialsand supervisory personnel in the event of an emergency such as.a sudden strike.Complete shutdown of these units was not achieved until about February 8.10Theshutdown was carried out in each unit by union employees under the supervision oftheir foremen.4This is a refinery of the South Penn Oil Company located near Oil City, Pennsylvania.8 The findings as to the events of January 30 through February 2 are based on creditedand mutually corroborative testimony of Russell, Prorok, Parks, and Newton, and docu-mentary evidenceTestimony of any of the above witnesses in conflict with the findingsis not credited.6The vital operating units are stills and other units which normally operate underhigh temperatures and pressures, and are thus considered the most sensitive andhaz-ardous units in an oil refinery.10The plant was not completely closed, as the office force, and employees in the boiler-house, pumping stations, and barrelhouse continued to -work full time. QUAKER STATE OIL REFINING CORPORATION349Starting on February 8, Respondent gradually began to put production and main-tenance employees on a reduced workweek.Company records show that in theweek of the 6th, 29 lost 1 day, 58 lost 2 days, and 20 were cut back to a 2-day week,and starting in the week of February 13, approximately 138 employees were on areduced work schedule, most of them working 2 days a week, and some working 3 or4 days.The employees affected are listed in Appendix B attached hereto.The shutdowncontinueduntilMay 24, 1956.On May 23 Respondentsent allemployees and published in local newspapers a notice that all vital units were beingprepared "for 'operation at the earliest possible date."The next day Respondentbegan to resume full operations and gradually put the employees back on, a 5-dayweek, under circumstances and for reasons which will be discussed later.Aside fromthe notice aforesaid, Respondent did not consult with the Union, or its officials,agents, or members,about the resumption of operations."At the union meeting of February 4, the employees present were apprised of theterms of Respondent's final offer, and the fact that it differed from Respondent's prioroffer in only one provision.All members of the negotiating committee, Prorok, andDistrict Director Buchanan recommended that it be rejected because it did not meetthe wage policy of the International, which Prorok told the membership had beenestablished at a wage raise of 6 percent of base rate, or a minimum of 15 cents anhour, with 8- and 16-cent shift differentials.Russell read to the members the bar-gaining policy and procedure announced by the bargaining policy committee of theInternational in November 1955.After a motion was made to accept the companyoffer, there was open discussion of the offer pro and con; some members indicatedthey would vote to accept it because they felt that if it was not accepted, the plantwould shut down; there was also discussion of the fact that the St. Marys employeeshad accepted the same offer.The membership finally voted by majority vote (56for, 39 against) to accept the company offer, subject to approval by the International.Russell told the members that their acceptance of the offer did not mean that theyhad a contract, as it could not be signed by the negotiating committee or Prorok untilapproved by the International.On Sunday morning, February 5, Russell telephonedParks the results of the vote, adding that it was subject to approval of the Inter-national.Parks asked what that meant, and Russell replied that he needed fourcopies of the contract to send to the International at Denver, Colorado, for approvalor rejection.Parks asked why it had to be sent to the International, saying Russellhad never done that in past negotiations.Russell replied that the contract did notmeet the International policy, and that he "had to send it."Parks asked if the localnegotiating committee would sign the contract, and Russell replied they would not.until they received approval from the International.Parks commented that couldmean they would have no signed contract for weeks or months.Russell said thedelay might be "weeks, not months," and also told Parks he would not have to worryabout any trouble from the Emlenton workers while they were waiting for a replyfrom the International, that while they were not satisfied with his 9-cent wage offer,they would rather accept the loss of the difference between that and their 15-centdemand than "fight" with him any further.Parks told Russell to pick up the requiredcopies of the contract at the plant office Monday morning.Russell did so and sentthem to the International with a letter of explanation the same day.The Inter-national replied by letter of February 15, rejecting the company contract because itswage offer was below -the pattern established by the bargaining policy committee, andsuggesting that negotiations be continued.Copies of the letter were sent to Parks,Prorok, andBuchanan.In the meantime, on February 8, 1956, Respondent mailed a circular letter to allemployees, which stated in pertinent part:,The Union held a membership meeting on Saturday, February 4, and onSunday morning, February 5, Mr. J. M. Russell, President of Local 11-481,called us and advised that our offer was accepted by the membership, but sub-ject to approval by the International Union.Not knowing what action the officers of the International Union mightdirect,we were left with no choice but to complete the closing down of thevital operating units of the refinery before expiration of the Contract at mid-night, Monday, February 6, to prevent possible damage.It seems to us that had Mr. Russell and the Negotiating Committee desiredto be fair and considerate of the employees and the Company, they could havepresented our proposition to the International between the dates of January27 and Saturday, February 4, to determine if it would be acceptable if voted11The above findings are based on documentary and stipulated evidence, and uncontra-dicted testimony of Russell and Parks. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDon favorably by the membership.Nevertheless, we advised Mr. Russell thatinasmuch as the membership had approved the offer, we would accept a Contractexecuted by the Negotiating Committee, as has been done in the past,pendingword from the International Union. This was refused.In the meantime the refinery will remain open, but inasmuch as the comph-cated and sensitive units such as the Stills, Platformer, MEK, Filter House, etc.are closed down, it will be impossible for us to provide full time work for allemployees, but every effort will be made to provide as much work as possible.Sometime between February 6 and 8, 1956, 15 employees petitioned Local Presi-dent Russell to call a special meeting of the Union on February 11, 1956, "for thepurpose of instructing the negotiating committee to fulfill the wishes of the majorityof the membership as indicated by the vote of February 4, 1956." Among the signersof the petition were Donald S. Konkle, Sr., a veteran employee of 28 years' servicewith Respondent, his son, Donald, Jr., and Howard M. Dotterer, who had nearly 20years' service at Emlenton.Pursuant to the petition, Russell duly posted in theplant notice of a special meeting for the 11th.12On Friday, February 10, 1956, Hunter called Donald S. Konkle, Sr., to his officein the Emlenton plant.He had known Konkle personally throughout his longservice with Respondent.Hunter told' Konkle that it was a "shame" the plant wassitting idle when the men had voted to accept the contract and wanted to go towork, but the Union had neither accepted nor rejected the company offer.Konkleagreed.Hunter then commented that Konkle had been one of the workers whopetitioned for the union meeting on the 11th, and said that if Konkle would gethim a copy of the minutes of the last union meeting showing the resolution authoriz-ing the union officers to execute "that contract," he felt that was "good enoughevidence of the contract" and would give him the "security I need for a contract,"and he would accept it as a contract.Hunter also suggested that, if there were nominutes or Konkle could not get them, Konkle should go to the meeting and offera "resolution" (which Hunter wrote out for Konkle) that "a copy of the resolutionaccepting the new contract with the Emlenton plant be signed by the secretary anddelivered to" Hunter, and that, failing in that, if Konkle could get the signaturesof 60 to 70 percent of the employees "on that contract," that would give Hunter "asense of security, the security of a contract," it would satisfy his "requirements forwhat a contract would do for us," he would "accept that as a contract."Konkle saidhe would go to the meeting and see what he could do. Hunter then drafted a formof acceptance which he felt could be attached to the final company proposal (ofwhich the Union had copies), and discussed and revised it with Newton, who thentyped it in the following form at the top of 4 sheets of paper, each of which had placesfor 30 signatures under the acceptance:We, the following production and maintenance employees of the EmlentonPlant of Quaker State Oil Refining Corporation, hereby accept a new Contractwith Quaker State Oil Refining Corporation as outlined in the letter of February2, 1956 from the Company to the Employees:At the same time, Newton typed a short instruction sheet outlining the actions whichHunter had suggested that Konkle take at the union meeting, as follows:IF OFFICERS THERE:1.DEMAND READING OF MINUTES OF LAST MEETING2. IF MOTION TO ACCEPT COMPANY'S OFFER IS READ THENMAKE MOTION THAT A COPY OF THE RESOLUTION AC-CEPTING THE NEW CONTRACT WITH THE EMLENTONPLANT BE SIGNED BY THE SECRETARY AND DELIVEREDTO: ------------------------The acceptance sheets and instructions were delivered to Konkle when he went offshift that night 13At the special union meeting of February 11, Russell reported to the membersthat their wishes had been carried out, but explained that the contract had not beensigned because it had to be submitted first to the International for approval orrejection.He read to them part of the International's wage policy letter of November>z The above findings are based on documentary evidence and credited testimony ofRussell. Prorok, and Parks.-13The above findings are based on credited and mutually corroborative testimony ofKonkle,_Sr , Hunter, and Newton. QUAKER STATE OIL REFINING CORPORATION,35121, 1955, which outlined the procedure to be followed by local unions in securingapproval of employer proposals.Aftersome discussion,Konkle, Sr., told themembership that Hunter had told him that Respondent would start the plant up ifHunter received a copy of the union minutes showing the members' acceptanceof his final company proposal.He also announced that he had received petitionsfrom Hunter,to be signed"to start the plant up," if the members did not giveHunter the minutes.14The membershipthen passed a resolution authorizing Russellto give a copy of the minutes to Hunter if he asked for it"through official channels."Russell was directed by the members to advise Hunter of this action.On Sunday morning, February 12, Dotterer visited Hunter at his home, to findout at first hand about Hunter'sproposals to Konkle, as he felt Konkle had notexplained them very clearly.He asked Hunter if he would start up the refineryifhe had the minutes of the February 4 meeting.Hunter replied that he wouldaccept that as a contract.Dotterer then asked whether the "petition"was stillgood,ifhe could not get the minutes.Hunter said that if Dotterer could not gettheminutes,he would still accept"that contract" 15 signed by over 50 percent ofthe employees,stating that that would be "pretty good evidence.that we hada contract," "itwould give us the protection,"and that he"knew those boys, thatthey would not likely walk off the job."Dotterer said he would see what he coulddo, left Hunter and sought out Robert Grimm,secretary of the Local, and Russell,and talked to both about getting a copy of the minutes at once.Russell then calledHunter who,after some preliminary discussion,asked for a copy of the minutesin question,which he wanted signed and certified by the local secretary and notarized.Russell asked why he wanted it, and Hunter replied he would use it "for a contract."Russell had the local secretary prepare and sign a copy of the motion for a vote onthe company offer, and the vote thereon,which he delivered to Hunter'sofficeMonday morning with a covering letter.On Tuesday,February 14, 1956, Dotterer called Hunter and asked if he had re-ceived the copy of the minutes.Hunter replied that he had.Dotterer asked if theywere "all right for a contract."Hunter said no, that it was of no value because itonly showed the tally of votes for and against acceptance of the company offer,which was not sufficient evidence of a contract.Dotterer then asked him "what aboutgetting signatures on the `petition' " (meaning the acceptance forms aforesaid).Hunter replied that he would accept that as a contract,if he got nearly 100 percentof the men to sign it.Dotterer said that was not possible,as President Russell andthe negotiating committee would not sign it.Dotterer than asked,"How are wegoing to get a contract?"and Hunter said he did not know, the men would haveto figure that out,and the best thing they could do was to get a lawyer.At the next bargaining meeting on February 22, the Union asked Parks to putthe men back to work and continue negotiations for a contract.To the first request,Parks replied that he had to have a signed contract before he would resume opera-tions, and that he had shut the plant down at first to prevent a possible freezeup inthe event of a strike.As to the second,he said that he was only there to listen.DistrictDirector Buchanan,in referring to the lack of a signed contract,read toParks portions of the International'spolicy letter and constitution,explaining thatunder their provisions the local negotiating committee could not consummate acontract without approval of the International,which had the "final say" before acontract. could be signed.Russell gave Parks a copy of the 1955 constitutioncontaining these provisions.During this discussion,Parks told the union agentsthat in his past experiences with the Union,when local union members had acceptedcontract proposals,the local bargaining committee and the international repre-sentative,who took part in the negotiations,had always signed the contract withoutquestion and without submitting it to the International,and from that he had con-cluded that when the members of the Local had accepted the company offer,Respondent"had a contract,"and that the International would "go along" and alsosign it.Parks told the committee membersthat hehad copies of the contractavailable for signature if they wished to sign it.The Union then made a newoffer which included a, 15-cent wage demand.Some of its provisions had previ-14 Before the meeting,Konkle showedthe petition to Dotterer,and also told his sonand several other employeesabout it._'w In his testimonyDotterer always referred to the 4-page document,General Counsel'sExhibit No 23b etc.,as a "petition."Hunter's testimony 'indicatesthat 'he felt be wouldhave a contract sufficient for his purposes if he had the requisite number of signatures,either on the last company proposalhanded to the Unionon January30, or on theacceptance forms(General Counsel'sExhibitNo. 23b, etc.),which couldbe attached tothat proposal. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDously been agreed upon by the parties, but after some discussion they could notreach anyagreementon five itemsincluding wages, evenafter the Union reduceditswage demands.At the meeting of February 26, the Union referred to its offer of the prior meeting,and Parks replied it had already been rejected by Respondent.The unionagents,then asked if there was any change in Respondent's position, to which Parks replied,no, that Respondent "had' a contract."Prorok then pointed out that Respondenthad recently given a 10-cent raise to all employees at its Farmers Valley, Pennsyl-vania, plant, including nonunion clerical and supervisory employees, and asked whythe Company did not make that offer at Emlenton. Parks admitted the raise hadbeen given, and said the 10 cents was "available if it would settle the contract."The union men asked, if Respondent was making that as an offer, and Parks replied,no, that "it was available" if the Union would accept Respondent's final offer.The-Union adhered to its demand for a 15-cent increase, with 8- and 16-cent shift.differentials.When Parks said that Respondent "had a contract," Prorok asked'Parks why he was not operating the plant and working the men full time. Parks.replied that he had to have a "signed contract."On March 12, 1956, Respondent mailed to its Emlenton employees a lettersigned by Parks and reading in pertinent part as follows:We have been asked on numerous occasions who is holding up the signingof the agreement reached between the Company and our employees-members.of Local 11-481, AFL-CIO, and accepted by them ata meetingheld February4, 1956.Frankly, we do not know the answer.During the negotiations Mr. Frank Prorok stated that he was a qualifiedrepresentative of the International Union, but after the agreement was acceptedby members of Local 11-481 he advised that he did not have authority to sign it.We subsequently advised Mr. Russell and other members of the NegotiatingCommittee that we would accept their signatures to the contract, and theauthorized InternationalRepresentative could sign later.This request was.refused, and he gave as his reason that if he signed it he and the other members.of the Negotiating Committee would jeopardize their union standing.This is.a little hard to understand for the reason that Mr. Russell was elected Presidentby the members of Local 11-481 and is responsible to them.It seems to us that if Mr. Russell wanted to serve the best interests of themembers of the local union; also the, best interests of the community, that hewould make every effort to prevail upon the International Union to sign theagreement, and, failing in that, to sign the contract without the permission ofthe, International Union.*******,So long as Local 11-481 is the duly certified bargaining agent for the-production and maintenance employees of the Emlenton Plant it is only busi-nesslike that we have a signed contract incorporating the agreement reached withthem, and we feel that it is most unfortunate for our employees that their-wishes are thwarted by the arbitrary action of the International Union.At the April 24 meeting, Respondent made a new proposal which increased itswage offer, and included several other concessions.The parties bargained onthese items, and the Union submitted two counterproposals, both of which wererejected by Respondent. In offering the new company proposal, Parks said it wassubject to several conditions which must be met by the Union: (1) the proposalsmust be accepted unanimously by the local negotiating committee and the interna-tional representative before they left the conference room that day; (2) it must beaccepted by the union membership, and the contract signed by the local negotiatingcommittee and the international representative; (3) both parties must withdraw thecharges filed against each other before the Board; 16 (4) Respondent must sign thecontract; and (5) all of the foregoing steps must be completed within 96 hours,.otherwise Respondent would revert to its prior offer.The Union said these condi-tions could not be met, arguing that while the offer might be approved by a majorityof the local committee, it could not assure unanimous approval, that the committee-and Prorok would not accept the offer before they left the meeting, and that 96-hours was not sufficient time within which to secure approval by the International.160n February 16, 1956, Respondent filed a charge with the Board in Case No.6-CB-322, alleging that the 'Union had refused to bargain in good faith with Respondentin violation of Section 8 (b) (3) of the Act. The charge was dismissed by the RegionalDirector for the Sixth Region and, on appeal by Respondent, the dismissal was upheld!by the General Counsel on July 5, 1956. QUAKER STATE OIL REFINING CORPORATION353Respondent thereuponwithdrewitsofferat the endof the meeting.The questionof resumption of full plant operations was broughtup, andRespondent adheredto its standthat itcould not operate the plantwithout thesecurity of a signedcontract.On April 26,1956,Respondent sent all employees in the unit a letter reciting itsofferof the 24thand the conditions to the offer,explaining its reasonsfor thoseconditions.At meetingson April 30and May 2 and 18,1956,the parties continued negotia-tions on the basis of their respective prior offers,and finally agreed upon wages andcertain fringe benefits, but could not resolve their differences on seniority, certainrate inequities,length of contract,effective dateof contract,and scope of wagereopener clauses.However, theydid not reach an impasse or foreclosefurtherbargaining on these points,but scheduled another bargaining sessionfor July 19,during the hearings.Concluding Findings;Contentions of the Parties1.The January 30 announcement,and shutdown of February 3 to 8General Counsel contends that Parks'announcement on January 30 that herwould start a shutdown on February 3 in default of an acceptance of the Company'sfinal offer, the actual shutdown starting that date, and the consequent reduction ofthe workweek of union employees,were all for the purpose of exerting economicpressure on the employees and the Union to accept Respondent'sfinal offer and topenalize the employees for their failure to sign it as a contract, and that Respondentwas thus using a temporary,partial lockout of its employees as a weapon incollective bargaining in violation of the Act.Respondent, on the other hand,claims Parks' announcement and the shutdown was merely the application of alongstanding company policy of not operating its plants without the security ofa contract, which was the outgrowth of past experience with the Union and wasbased on sound considerations of prudent business management."signed contract" before expiration of the old one, in order to continue full opera-tions and avoid a shutdown, and it appears that Parks maintained this stand innegotiations during the shutdown period,the facts of Parks' submission of a final,"package" offer at the close of the January 30 bargaining session,his insistence thathe be advised before February 3 that it had been accepted so that he had a "validcontract," and his warning that he would start the shutdown unless he was soadvised, clearly indicate that the Union's acceptance of the final company offerby the deadline date was the only condition upon which Parks would continuefulloperations.Ido not credit his testimony that the parties could have con-tinued negotiations on contract terms after the 30th and up to the deadline, and'that Respondent was willing to do so, for he admitted that there was little discus-sion of his final offer on the 30th, and that Respondent never suggested a continua-tion of negotiations between January 30 and February 3, because "we felt there wasnot any point in meeting until after the membership acted on"the offer.Newtonadmitted that he considered the Union's offer on the 30th of assurances of nostrike during further negotiations as tantamount to a suggestion that the partiescontinue bargaining,and says that Respondent was ready to-do so, "but we hadto wait until action took place on our offer." I find from these circumstances andadmissions that Parks made it clear to the union representatives on January 30,that the Union would have to accept his final "package" offer, without further bar-gaining on its terms, by February 3, otherwise he would shut down the plant. Inother words, on the 30th the only "signed contract" which Respondent was in-terested in and would accept, as a condition for not shutting down, was the Union'sacceptance of its proposal of that date.This ultimatum, of course, effectively pre-cluded furtherbargainingby the Union on the offer; it could only accept or rejectit.The same conclusion is impelled by Hunter's admission that Respondent de-sired, at expiration of the old contract, "some evidence that would satisfy me thatthese men wanted to work under the conditions that were proposed"; the "condi-tions" he mentioned could only have been Respondent's final proposal of the 30th,because Respondent had rejected all material wage demands of the Union up tothat point.The general policy is also outlined in Hunter's admission that, whenthe parties bargained up to the end of a contract term,and Respondent submitteda final proposal, and the Union gave him "the acceptance of the contract" 48 hoursor a few days before the term end,then Respondent would not shut down the plant.487926-59-vol. 121-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also clear that as late as February 17, acceptance of its offer was still Re-spondent's price for resumption of full operations, for Parks and Hunter testifiedthat Parks would not have shut down if the negotiating committee had signed thefinal offer on February 3, that he would have discontinued the shutdown if theyhad signed it on the 5th, or if the International had approved the contract in itsletter of the 15th, and that when he learned from Russell on the 5th that the con-tract would not' be signed until approved by the International, he ordered his fore-men to continuethe shutdown.Newton testified that, after Respondent receivednotice on February 17 of the International's rejection of its offer, Respondent'sofficers did not discuss or consider resumption of full operations, that "we hadnothing at that time to offer in addition," and that Respondent expected the Unionto seek further meetings if it had something which might lead to agreement. Parksmaintained the same position at the meeting of February 22, when he reiteratedthat he had to have a signed contract in order to resume operations, and was "onlythere tolisten," and then told the union committee he had copies of "the contract"available for signature by them.Respondent, made the same position clear to allmembers of the Union in its letter of March 12 when it referred to the lack ofsignature of the "agreement reached between the Company and our employees-members of Local 11-481, AFL-CIO, and accepted-by them at a meeting heldFebruary 4, 1956," reported that "we subsequently advised Mr. Russell and othermembers of the Negotiating Committee that we would accept their signaturestothe contract,and the authorized International Representative could sign later," andexpressed the view that "if Mr. Russell wanted to serve the best interests of themembers of the local union, .that he would make every effort to prevail uponthe International Unionto sign the agreement,and, failing in that, tosign the con-tractwithout the permission of the International Union." [Emphasis supplied.]That Parks' announcement and the shutdown had an effect on the employees isshown by the fact that the union members on January 24 had rejected Respond-ent's offer of January 18 by a vote of 29 to 8, but after his ultimatum and the startof the shutdown they voted to accept the same offer (with one minorconcession)by a vote of 56 to 39 at the February 4 meeting, in'which some employees indicatedthey 'would vote to accept it, because they felt that theplantwould shut down ifthey did not. In view of these facts, I do not credit Parks' and Hunter's denialsof any intent or purpose to coerce the employees and the Union to accept Respond-ent'sfinal proposal.It is clear from all the above facts and circumstances thatRespondent'sannouncementof January 30 was reasonably calculatedto,and infact did, compel the employees to recede from their priorpositionduring bargain-ing and accept Respondent's last offer without furtherbargaining on it;and thatwhen the International still refused to approve the contract, and the local negotiat-ing committeerefused tosign it,Respondent continued and completed the partialshutdown and reduced the workweek of the employees because of the action oftheir bargainingagentin refusing to accept the final contract proposaland insist-ing upon continuanceof collective bargaining, and the refusal of theirnegotiatingcommittee to sign that proposal without theInternational.I conclude that the above facts and circumstances, and all reasonable inferenceswhich can be drawn therefrom, establisha prima faciecase of violation of Section8 (a) (5), (3), and (1) of the Act as charged in paragraphs 7 (a), (b), and (c),8, 9, 10, and 11 of the complaint, in the light of recentdecisionsof the Board andthe courts.InMorand Brothers Beverage Co.,99 NLRB 1448, 1466, the Boardheld that:-the right of employees to adhere to a position taken by theirunion in goodfaith in collective bargaining is one of the most important rights protected bythe Act, that a temporary lockout which has as its purpose causing employeesto recede from the bargaining position of their union is presumptively an inter-ference with that right and violative of the Act.InAmerican Brake Shoe Company, Ramapo Ajax Division,116 NLRB 820, wherethe employer announced at the outset of negotiations that it would start a shutdownof its plant before the contract expiration date if an agreement was not reachedpromptly so that it could schedule work for that plant, the Board held that theannouncement of the shutdown policy at the outset made it clear to the employeesthat collective bargaining would proceed only at the risk of temporary loss of theirjobs, and that the ensuing shutdown and layoff of employees occurred because theyengaged in such collective bargaining, and that the reasonably foreseeable conse-quences of the employer's conduct were such as would normally infringe employeerights guaranteed by Section 7 of the Act to engage in collective bargaining and tobe free from employer discrimination based on such activity; hence such conduct QUAKER STATE OIL REFINING CORPORATION355-wasprima faciea violation of Section 8 (a) (1), (3), and(5) of the Act.As to theemployer's defense, the Board said:The Respondent contends,however, that it was justified in shutting down itsplant because it sought thereby to avoid losses due to an anticipated strike.Stated another way,it contends,in substance,that an employer, to avoid lossesincidental to an anticipated strike, may curtail operations and lay off employeesas a consequence of their lawful union activities in bargaining,14without violat-ing the Act.The Board has never adopted the broad principle thus stated bythe Employer.It has recognized that there are unusual circumstances, as ex-emplified by those inBetts Cadillac Oldsmobile,Inc.[96 NLRB 268], andInter-ational Shoe Company,93 NLRB 907, under which an employer may be justifiedin closing down his plant to avoid unusual operative problems or economiclosses over and beyond the ordinary loss of business or customers attendantupon any strike.16In deciding whether these unusual circumstances exist, thenature of the business and the consequence of a strike on the employer and thepublic interest,as well as the reality of the threat of strike are all pertinentconsiderations.14Apart from the Respondent's contention that the TAM did not bargain in goodfaith,which we reject below, there is no contention that any of the labor organiza-tions or employees engaged in unlawful or unprotected activities.Likewise,we-reject the Respondent's contention,made before 'the Trial Examiner,that the shut-down was causedby the IAM's alleged failure to bargain in good faith'-See alsoDuluth Bottling'Association,48 NLRB 1335,1336, 1359-60 (wherespoilage of materials would have ensued from an anticipated strike) ;InternationalShoe Co.,93 NLRB 907(where the intermittent work stoppages in two departmentsdisrupted operations in other integrated departments) ;Betts Cadillac Oldsmobile,96 NLRB 268(where an anticipated strike would have left stripped-down cars ofcustomers brought to the employers for repair tied up.foor the duration of the strike,thus depriving the customers of their cars for that period).See alsoAssociatedGeneral Contractors,105 NLRB 767;Link-Belt Co, 26 NLRB 227, HobbsWall andCompany,30NLRB 1027.Respondent's justification for its announcement of shutdown and the ensuing shut-down and layoff must be analyzed in the light of the considerations stated in theabove decision.In defense of the shutdown,Respondent makes two points:-(1) The shutdown was announced and effected in the normal application of acompany policy of long standing, well known to the employees and the Union, thatitwould operate, at or after the expiration of a labor contract,only so many of thepotentially dangerous operating units in a refinery as could be handled and shut downby supervisory personnel safely and without danger to life or property in the eventof a sudden strike or walkout without notice.This policy is based on the premisethat,when collective bargaining with a labor organization continues up to the expira-tion date ofgan existing contract, without agreement or consummation of a newcontract,there is always the possibility of a strike which might come-without warn-ing, leaving a plant in full operation without sufficient personnel to handle vital unitsproperly.Hence, Respondent wants to shut its plant down beforehand to avoid theoperational hazards and difficulties inherent in that situation,in order to protect itsinvestment and the lives of its employees.(2) The policywas applied at Emlenton in 1956 because of past experiences ofRespondent and its competitors with tactics of the Union during collective bargain-ing, the unusual hazards accompanying operation of the plant during the cold weatherof February 1956, and the unusual and misleading tactics of the Union during the1956 negotiations where, contrary to past practices,the International and its repre-sentative refused to, accept or sign a contract,although accepted by the local unionmembers, and the refusal of the international representative to secure prompt-tele-phonic approval or rejection of the final offer,as in the past,and Russell's insistenceon sending the written document to the International,whenhe already knew it wouldbe rejected by the International,all of which created a reasonable suspicion in theminds of Respondent'sofficials that a quick strike at expiration of the old contractimpendedI find from uncontradicted testimony of Hunter,Parks, Newton,Noble W. Hill,manager of the FarmersValley,Pennsylvania,refinery, and Thomas A. Anderson,manager of the St. Marys,West Virginia,refinery, that Respondent has had in- effect since 1950 a policy of partial shutdown in the absence of a consummated labor1 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract at the expiration of a prior contract,in the terms stated above,and thatHunter reminded each plant manager about this policy each year thereafter, when;he engaged in negotiation of a new contract with the Union for his plantI further find on credited testimony of Russell,Prorok, Hunter, Parks, and Newton,that the Union and its members had been advised of the shutdown policy, and hadseen it applied by Respondent,during the 1955 contract negotiations at three plantsTo the extent that this policy was motivated by Respondent'sdesire never-to have a plant left suddenly unattended by sufficient skilled operating personnelto shut down and handle the sensitive operating units in an emergency,there'can be no question that the policy was based on sound economic and safety con-siderationsThe record shows that the operation of an oil refinery is attendedwith.constant risk of fire or explosion in stills and other processing units whichcontain highly flammable liquids and gases and are operated under high tempera-tures and pressuresIf these units are left unattended,or there are not sufficientskilled personnel to shut them down in an orderly fashion in any emergency, therisk of fire or explosion is much greaterThe hazards are even greater in thewinter months, because of the constant danger of freezing of water and steam usedin the operation of the units,and damage resulting therefrom,and the necessityof an orderly shutdown of equipment by skilled personnel in an emergency is allthe more impellingThese hazards,and the necessity of protecting the plant againstthem at all times,were particularly apparent at Emlenton in the late winter\ of1956, because that locality experienced freezing temperatures during some partof each day during January and February1956Thatplant includes 8 or 10 stillsand other sensitive units which are located in close proximity to the main office,laboratories,and other production units, and about 200 storage tanks containingthousands of gallons of highly flammable oils, gasoline,and other productsOne-half of the plant is located within the corporate limits of the borough of Emlenton,which has about 1,000 population, and the storage tanks are adjacent to a residentialareaClearly,a fire or explosion in a vital unit of the refinery,if not preventedor unchecked,could quickly involve the whole plant while many employees wereon duty, and could spread to the populated areas of the borough as wellI furtherfind from credible testimony of Hunter and Parks that in an emergency,such asa strike without notice, it would take the full staff of supervisory and operatingpersonnel at Emlenton about 72 hours to shut down the vital units in an orderlymanner to a point where they could safely be handled by supervisory personnelthereafter,and that these units could not safely be shut down,either all at once-or in rotation,by supervisory personnel alone in the winterOnce the vital unitsare down, there are sufficient supervisory personnel at Emlenton to take care ofnecessary maintenance and to shut down the remainder of the plant in the event ofan emergencyOn these facts,I conclude and find that the nature of Respond-ent's business at its Emlenton plant involved unusual operational difficulties andhazards in the event of a sudden strike without notice, which would justify ap-plication of its shutdown policy aforesaid in anticipation of a strikeI find from testimony of Hunter,Parks, Newton, Hill, and Anderson that Re-spondent's shutdown policy was based on their feeling that lacking a signed con-tract or some assurance of one before expiration of the old contract, there was,always the possibility or "danger"of a strike or work stoppage without warningatany time, with the consequent operational hazards noted above, and thatthispossibilityexisted even in the absence of a strike vote or threat by-theUnion, and despite assurances against a strike offered by the Union_Theonly security they considered sufficient to rule taut the possibility of a strike was,a new, signed contractIn its absence,a strike or work stoppage is a constantthreat, regardless of what the Union may say or do to show the contrary If weare to judge Respondent's conduct only by possibilities,there can be no effectiveanswer to this contention,for "anything can happen," as Parks testifiedLabororganizations have always used strikes as their major weapon in industrial war-fare, and will do so in the futureThe record shows that the Union here hadcalled strikes against Respondent in the past,and that both parties knew of oneinstance(Pennzoil in1954)where members of the Union had walked out ofa refinery without warning and without authorization from the Union,and Prorokagreed in his testimony that the same thingcouldhappen at EmlentonHowever, as the Board indicated in theAmerican Brake Shoecase,i7 theshutdown or lockout policy cannot be justified by Respondent's "fear of possibility-of a strike which could have caused operative difficulties',the proper inquirymust be whether all the circumstances surrounding the shutdown disclose that%'i116 NLRB 820 QUAKER STATE OIL REFINING CORPORATION357Respondent was faced with a real threat of a strike such as to bring the case withinthe "unusual circumstances" doctrine.lsI have found above that the parties negotiated in six bargaining sessions beforeRespondent made its final offer and issued its shutdown ultimatum on January 30.This was only 7 days before the expiration of the old contract and the time whenthe Union could legally strike after expiration of its 60-day notice in accordancewith Section 8 (d) of the Act. Thus, the negotiations had reached a point wherein the ordinary course Respondent could expect a strike to occur momentarily afterFebruary '6.However, when Parks expressed his fear of the possibility of.a strike-and of a plant left helpless as the reason for his shutdown announcement, the Unionquickly advised him that no strike vote had been taken and no strike was contem-plated', offered to extend the existing contract for 90 days, gave an oral guaranty ofno interruption of work in that period, and put these assurances and offers in writingover the signatures of Russell and Prorok the next day. Parks and Newton admittedthat these offers were made by Russell and Prorok as "responsible agents of theUnion." and that they never questioned their sincerity in making the assurances andoffers, but they still refused to accept the offers as "guaranties," and Hunter agreedwith them, expressing doubt whether the union officials could govern the actions oftheir members that closely.As to Russell, I am convinced his doubt was not sup-ported by experience.Russell had been employed by Respondent for 14 years.Hehad been a charter member of the Local for 13 of those years, had served as itselected president for a total of 8 years, and as a member of its bargaining com-mittee since 1945.His long service as an officer or agent of the Local at the behestof its members bespeaks the confidence they had in him, and warrants the inferencethat he had some influence with them in the matter of strikes, as he testified.As amember of the Local's bargaining committee, Russell had signed every bargainingcontract executed with Respondent since 1946, and there is no proof in this recordthat the union members ever engaged in any sudden, unauthorized walkout in viola-tion of contract or otherwise, during his incumbencyas a unionofficial or otherwise.Under these circumstances, Respondent had no apparent justification for rejectinghis sincere offer of a guaranty of no strike as valueless.Nor did it have any morereasonfor rejecting Prorok's offer as agent of the International.Prorok had beenassigned to service locals in the Emlenton area late in 1953.Respondent dealt withhim as the international representative in contract negotiations in 1954, 1955, and1956.The record shows that during this period the Local at Emlenton had neverthreatened or voted to strike, and the International had never authorized a strike atthat plant.During contract negotiations in February 1955, when Parks cited thesame need of the security of a signed contract, as in 1956, the Union offered throughProrok a 15-day extension of the old contract with a guaranty of no strike, plus a72-hour strike notice in the event the Local voted to strike after the extension, anda guaranty of a safe and orderly shutdown by union employees in the event of astrike.Prorok testified that since Respondent had rejected this offer and proceededwith a shutdown in 1955, the Union determined to enlarge the extension offer to90 days in 1956, as a greater protection for Respondent, and that this offer with aguaranty of no strike had been approved by the International before it was made,so'that Russell and Prorok had full authority to sign an extension agreement if ithad been accepted by Respondent. It is clear that the extension offer amounted to asubstantial concession by the Union for, if accepted; it would automatically extendthe old contract, with its no-strike clause, for 90 days, during which the Unionwould be foreclosed of its powerful right to strike; Russell admitted that a walkoutin that period would be a plain breach of the contract as extended.All of thesefacts convince me that the offers and assurances tendered by the Union on Janu-ary 30 and 31 were not given lightly, and that Respondent had no good reason tobelieve that, if accepted, they would be disregarded by the Union or its agents.19Prorok's responsibility in dealing with employers is further evidenced by his co-operation with the employer in the Pennzoil strike of 1954, which he explained atlength to Parks at the same time he offered assurances against a similar occurrenceat Emlenton. I am of the opinion, and conclude, that on January 30 and 31, the19 This approach snakes it unnecessary to consider or rule on General Counsel's con-tention that Respondent's shutdown policy was basically an illegal attempt to equate atemporary lockout of employees with the employees' right to strike protected by the Act,an equation which the Board appears to have rejected inDavis Furniture Co.,100 NLRB1016, andBuffalo Linen Supply Company, etal., 109 NLRB 447, 448.19 Cf.American Brake Shoe Company, supra,where the Board held that oral assurancesagainst a strike were not lightly given, even though the Union refused to put them inwriting. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion offered Respondent every reasonable assurance, even to the extent of con-tinuing the existing contract for 90 days, to protect Respondent's plant against thehazards of a sudden strike duringnegotiationswhich it apparently dreaded so much,and that such offers,. apparently made in all sincerity, indicate that Respondent wasnot then faced with the real threat of a strike at expiration of the contract whichwould justify the shutdown. In fact, Hunter admitted on cross-examination that anextension agreement signed-by both parties would give Respondent the "security"of a contract, and that he felt a contract executed by the Union at the time of thehearing would be a "good contract, and would not be violated."He tries to justifyRespondent's rejection of the extension offer by saying that Respondent could notoperate its plant on anything less than a -1-year contract, because of its commitmentsto customers, and that, if Respondent took a 60- or '90-day contract, it would `resultin Respondent operating its plant eventually on an hour-to-hour basis, as in the past,which would put Respondent in an "unfortunate" position.Here, he obviouslyrelies on the Union's 1950 strike at the St. Marys plant, but the example does notjustify his position because, as will appear below, that plant operated for nearly2 months without a contract and under an actual constant threat of a strike, beforeRespondent concluded to shut down.The Union's attitude in 1'956 was the directopposite of its tactics at St. Marys in 1950.At another point, Hunter testified hefelt a strike by the Union is likely where (as in 1956) negotiations are carried bythe Union right up to the end of the existing contract, and "there is no evidence oftrying to carry the contract over or to mutually agree upon a date and time to pro-tect the plant," which would "instill confidence."This testimony is not credible,because one of the conditions he wanted, a "carry-over" of the old contract, was in.effect offered by the Union; and the other condition, a safe shutdown, had beenoffered or given in 1955 and earlier years by the Union, as will appear hereafter,so that past experience should have indicated to him that Parks could have had thesame assurances in 1956 if he had asked for them. The Union was offering thevery protection which Hunter said was necessary to "instill confidence" in his mindthat a strike was not likely.Hunter claimed he could not "necessarily" depend onasking the Union for an orderly shutdown, because he felt that was not the Union's"responsibility," but only that of the plant manager. I discredit this argument as amere pretext for, as will appear below, Respondent demanded, and the Union agreedto, continuance of plant maintenance and safety by union employees during the1950 strike at Emlenton, and agreed to give sufficient notice of an actual strike topermit an orderly shutdown at the same plant in 1952.From these experiences,Respondent had some reason to believe that similar assurances would have beenforthcoming in 1956 if asked for.The above facts, the testimony of Hunter, andthe fact that Respondent never sought such assurances but rejected them whenoffered by the Union, as Parks and Newton admitted, compels the inference thatRespondent was not really concerned about plant safety or protection of investmentwhen it announced and effected the shutdown; but that it used the shutdown only asa bargaining weapon.With respect to Respondent's past, experiences with the Union, Hunter and Hilltestified that the shutdown policy was based largely on the Union's past tactics of.carrying negotiations with Respondent right up to the expiration of the old contractevery year, and trying to continue negotiations thereafter, when it could strike .momentarily during a night shift, leaving the plant without operating personnel andin a dangerous position, with the idea of compelling Respondent to yield and acceptthe Union's demands; these tactics created a "crisis," making it difficult to schedulefuture operations, and made Respondent so suspicious of the Union that it adoptedthe shutdown policy found above.The main experience on which Hunter relied wasa series of strikes by the Union at the Emlenton, St. Marys, and Oil City plants in1950.I find from testimony of Hunter, Hill, Anderson, and Parks that: - Since1950, Hunter has told his plant managers every year during contract negotiationsthat they must be sure to shut down before the contract expiration date if they haveno signed contract, so that the Union could not get Respondent "over a. barrel again,"in a helpless position, as it did in 1950.He gave Parks this admonition several timesduring the 1956 negotiations, the last time after the January 30 meeting, when Parksreported to Hunter on the results of that session.Parks testified that he relied in parton the 1950 strikes in effecting the shutdown.I find from credible testimony of Russell, Hunter, and Newton that:The 1949contract covering the Emlenton plant expired February 8, 1950.The Union gave thesame 60-day notice of termination as in 1956,and the parties engaged in collective-bargaining negotiations during that period and up to midnight, March 10, 1956, whenthe employees went on strike, which continued until May 11.The Local took astrike vote on or about January 24, and Respondent had notice of it.Early in Febru QUAKER STATE OIL REFINING CORPORATION359ary, the Federal Government seized all coal in transit and_ at themines, during astrike of the United Mine Workers, andsincethe Emlenton plant carried only a 2days' supply of coal on hand, all vital units at that plant which required steam fortheir operation were shut down on February 17.The shutdown was to thesame ex-tent as in 1956.Thereafter, the employees were placed on a 2-day workweek, andwere advised by Respondent that the shutdown was due to the coal shortage caused bytheUMW strike. The shutdown continued until the strike ended on May 11.Thereafter the plant resumed full operation, and the parties continued negotiationswhich culminated in the signing of a new contract in June or July.On March 8, 2days before the strike, the Union told Respondent at a negotiation meeting that itwould strike unless Respondent agreed to certain demands, and that the unionmembers would meet on the 10th to vote on the time of a strike.The unionmeetingtook place about 10:30 p. m., on the 10th, and immediately thereafter Russell advisedthe plant manager that the men would walk out at midnight.At a meeting betweenthe union agents and Newton and the plant manager just before the strike, the com-pany officials demanded, and the Union agreed, that union employees would continueto, operate the boilerhouse,and unionwatchmen would be allowed to go through thepicket line and continue to work for purposes of plant maintenance and protection.This arrangement was adhered to during the strike. I conclude that these factsafforded Respondent no basis for fearing a sudden strikewas imminentin 1956.First, the plant operated full blast without a labor contract from February 7 to 17.Second, the shutdown was due solely to the coal shortage, and did not hinge in anyway on the course of negotiations with the Union; as Hunter and Newton admitted.Third, it is clear, as Hunter admitted, that as the vital units were shut down longbefore the strike, there was no danger to the plant when it occurred, and there wouldhave beennoneif it had come without any warning at all.Notwithstanding theexistenceof the shutdown, the Union gave Respondent notice of every move it took'preparatory to a strike, so that it cannot be said that the Union struck without warn-ing.Fourth, the Union gave, and carried out,an oralagreement for continuedmaintenanceof the plant by union employees during the strike.Fifth, after thestrike ended, the plantwas infull operation for over a month without the security ofa signed contract 20Sixth, Parks admits that he knew all these facts in 1956 fromhis conversations with Hunter, particularly the fact that the Union had not struck atthe expiration of the contract.To counter these facts Parks and Hunter say that"even if they don't strike the next minute, it can happen any time," the damage to theplant was "potentially there," "it could have been disastrous," but this is an argu-ment based purely on hypothetical facts and is untenable as a matter of law forreasonsnoted above.As to the 1950 strike at the Oil City plant, the testimony of Parks, its managerat the time, and Hunter shows that: The contract expired at midnight, February6, 1950, without agreement between the parties on a new contract.They continuednegotiations untilMarch 14.At an 8 p. m. negotiation meeting that evening, theUnion told Parks it would strike at midnight, and a picket line was set about 11p.m., so that Respondent had about 3 hours' notice of the actual time of the strike.However, the Union had taken a strike vote long before, and Respondent hadknowledge of it shortly after.There was no hazard to the plant when the strikeoccurred, because the vital operating units had been shut down by operating per-sonnel inthe normal course on February 11 for considerable maintenance andrepair work.The plant was in full operation for 4 days, from February 7 to 11,without a contract. I conclude that these facts afforded Respondent no more reasonto fear a sudden strike with hazard to the plant than did the situation at Emlenton,for at Oil City the Union, while giving very short notice, called the strike when thevital units were down and the hazards to the plant were at aminimum.I find from credible testimony of Hunter and Anderson, manager at the St. Marysplant in 1950, that: The contract expired January 17, 1950; the parties continuednegotiations and the plant continued in full operation without a contract until March2; and the Union had taken a strike vote prior to expiration of the contract, but didnot go on strike until March 10.While the parties negotiated between January 17and the date of the strike, Anderson had all his supervisors on duty every nightat the change of shifts at midnight, because the Union had stated in press releases21Hunter testified that this was because of a back-to-work movement started by someemployees when the strike ended, which he considered "pretty good assurance" that theemployees would not be likely to walk out and leave the plant helpless during future nego-tiations.However, I find fromRussell'suncontradicted testimony that the vast majorityof the employees returned to work on orders from the Union, from which it appears thatthe Union effected the abandonment of the strike. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the plant was operating on an hour-to-hour basis, and various employees hadexpressed doubt to their supervisors from time to time whether they would come towork the next night, or would walk off the job after coming in.Anderson operatedunder that "continual threat" and "pressure" until March 2, when he shut down thevital units and put the men on a reduced workweek, rather than subject his super-visors to the pressure any longer. Prior to the shutdown, Anderson asked the Unionfor a 72-hour strike notice, which was refused.Respondent was given about 8hours' notice of the strike when it occurred.While the Union's "pressure" tacticsat St.Marys afford some support for the belief that the Union might use themagain at any time, the facts show that the Union took a directly opposite course in1956, to counteract Respondent's fears in that respect, by offering Respondent strongassurances that' there would be no strike during continuance of the negotiations.Furthermore, the St. Marys strike occurred long after expiration of the old contract,which indicated that, while the Union held the threat of a strike over Respondentfor a long while during negotiations, it did not carry out the threat until afterRespondent had shut down and protected its plant against that event, in which situa-tion the strike on 8 hours' notice caused no damage or operational difficulties.Obviously, a strike without any warning in that situation would have involved nogreater hazards.Hence, the St. Marys case provides no substantial support fora belief that the Union was likely to strike without warning at the expiration of thecontract in 1956, or that its offers of assurance against sudden interruption of plantoperations were made in bad faith.Parks testified that he also relied on the 1954 Pennzoil strike, a 1954 strike at theBradford, Pennsylvania, plant of Kendall Refining Company, and a strike at theCanton, Ohio, plant of Ashland Refining Co. in 1955, all of which Hunter hadmentioned in reminding him of his responsibility to protect his plant against a strike.He relied most heavily on the quick strike without warning at Pennzoil, throwingitup to Prorok as a good example of whatcouldhappen at Emlenton and arguingthan the Union would be powerless to prevent it. Prorok was concerned by thisreference, for he took pains to explain to Parks how he had promptly stepped in totry to end the illegal walkout and settle the dispute amicably.That it was a goodillustration of Parks' argument is shown by stipulated facts and Prorok's testimony,'from which I find that the walkout of maintenance men occurred without noticeone day at noon in March 1954, during the term of a collective-bargaining contract.Itwas not authorized by the International or its Pennzoil local, and Prorok con-sidered it a serious situation from the standpoint of both employer and the Union.Although he and the local union officials warned the strikers that the walkout wasillegal and violated their contract, and asked them to return to work at once, theyrefused to return for 2 weeks until after Prorok and the local union committee hadnegotiated and signed a settlement' agreement with the employer which satisfiedthe strikers.However, other circumstances known or available to Respondent shouldhave indicated to it that, while a similar walkoutcouldhappen at Emlenton, theprobability of it was remote.First,Hunter and Parks admitted that the Union,in itslong dealings with Respondent, had never threatened or called a strike withoutwarning at any plant while in full operation, either during a contract or after itsexpiration.There is no proof that any group of Respondent's employees everengaged in an unauthorized "wildcat strike" without warning.21Second, thePennzoil walkout was the sole instance of an unauthorized stoppage within Prorok'sjurisdiction during his incumbency.Respondent offered no proof of any similaroccurrence involving members of the Union anywhere.Hence, the Pennzoil casecannot be called an example of the Union's practice: rather, it might well be called"the exception that proves the rule."Third, Prorok testified without contradiction,and I find, that shortly after the Pennzoil maintenance men struck, the local unionagreed, at the employer's request, to have operating personnel already on duty remainat work overnight to shut down the vital units with their supervisors, and to haveunion boilerhouse employees remain on the job day and night thereafter, sleeping21Credible testimony of Hunter, Newton, and Russell shows that the Union called a"wildcat" strike at Emlenton in 1945, shortly after a new contract took effect, but theUnion gave Respondent notice thereof, and it was called off shortly before it was to takeplace.A strike took place later, but the.Union gave Respondent ample notice to enableit to shut down vital units with the use of union employees beforehand, and there wasno damage or danger to the plant when the men walked out. After the walkout, Respond-ent canceled the contract, and the plant was operated without a contract thereafter.However, Parks apparently relied but little on this strike when he effected the shutdown,for he did not cite it in his testimony, and Hunter admitted that he did not mentionit in his talks with Parks about past experiences with the Union. QUAKER STATE OIL REFINING CORPORATION361in the plant, until the strike ended.Newton admitted that in their talks about thisstrike, Parks, Hunter, and he did not discuss, and were not concerned about, thefacts that the Union assisted in an orderly shutdown and maintenance of the plant.But this was a pertinent fact which Respondent could and should have ascertained,and had no right to ignore, in judging how the Union would probably act at Emlen-ton.Finally, the assurances which the Union offered when Parks brought up thePennzoil strike should have made it plain to him that the Union was anxious to doeverything in its power to prevent that type of occurrence, and to assure uninter-rupted operation of the plant, while the parties continued their negotiations. Iconclude that the Pennzoil strike, if objectively viewed by Respondent in all itsaspects in the light of the circumstances of the 1956 negotiations, would have givenRespondent scant reason to believe that it was faced with similar action by theUnion or its members after February 6, 1956.I find from credited testimony of Hunter and Parks that they learned that in1954 the Union called a strike without notice after expiration of a contract at anearby plant of Kendall Refining Company, and set up picket lines while a contractnegotiation meeting was in progress.Prorok took part in those negotiations, andI find from his credible and uncontradicted testimony that: The contract withKendall expired February 7, 1954.The local union took a, strike vote on January31, and the employer was apprised of it at the next negotiation meeting, beforeexpiration of the contract.The employer started a shutdown of vital units 3 or 4days before the expiration date, and all such units were under control by February8.They remained down while the parties continued negotiations, until April 22.At a bargaining meeting that morning, the employer announced its intention to startup some units, whereupon the negotiating committee announced that pickets wouldbe at the plant gates when the meeting recessed. Picketing started at that time, andapparently the employer did not start up its units.The testimony of Hunter andParks indicates that they did not learn, and were not concerned about, the strikenotice and other facts found above, but were bothered only by the fact that a strikewas called while no contract was in existence. It would have been patent to Re-spondent, if it had bothered to investigate fully, that the Union in fact gave enoughadvance notice of the strike to enable the employer to shut down its plant in anorderly manner, and that the actual strike, while occurring without notice, involvedno damage or hazard to a plant already shut down. I must conclude that these factsafforded no reasonable basis for inference that Respondent was faced with a realthreat of strike without notice in 1956, especially in the light of the specific assurancesof plant protection which the Union offered.And this is true all the more whereRespondent did not bother to get all the facts about the Kendall strike before itshut down its plant.Parks and Hunter testified that they had learned that in 1955 at the Canton,Ohio, plant of Ashland Refining Company there was a shutdown of the plant for a"turnaround" 22 at a time when a contract had expired, and when the employerstarted to operate his cracking plant, the union employees came to work in themorning and picketed without notice.Here, again, all the facts surrounding thestrike are not disclosed, and I must conclude that the bare fact of a sudden strikewithout notice, in the absence of a contract, just as plant units were starting upagain, affords very slim support for an inference of the likelihood of a similarstrike by the Union against Respondent, which cannot overweigh (1) the fact thatthe Union had never called a similar strike in any of Respondent's plants, but (2)had offered or aided in measures to protect a plant where it had struck, always withsome notice, and (3) the substantial and sincere assurances offered by the Unionin 1956.Respondent argues that it had reasonable grounds for suspecting that a strikewas imminent, from the facts that, for the first time in its dealings with the Union,the officials and committee of the Local refused to sign a contract proposal after thelocalmembership had accepted it, but insisted upon sending the written documentto the International for approval.Parks testified that, when Russell told him onFebruary 5 that the union members had accepted Respondent's final offer, he feltthat Respondent "had a contract," and that it would be signed shortly by the unioncommittee and Prorok, because when the membership accepted an offer in the past,the negotiating committee had always signed the contract with Respondent's officialsshortly after, and the international representative signed at the same time or later;however, when the committee and Prorok refused to sign it, despite its acceptanceby the employees, he suspected that there was "something going on" that he did notknow about, which led him to believe that there might be a work stoppage.Parks22This term is not explainedin the record. 362DECISIONS.OF NATIONALLABOR RELATIONS BOARDand Newton further testified that when Parks reported his conversation with Russellto Hunter on February 6, he told Hunter he would continue the shutdown becausethe Union's action was a "new wrinkle" to him, and he did not know what its planwould be.The three concluded that there might be a sudden walkout, and Hunteragreed with Parks' decision to complete the shutdown. Parks and Newton furthertestified that Respondent did not consider resuming operations on the basis of theemployees'acceptance of its offer,because of the refusal of the union committeeand the International to support their action and sign the contract, which had neverhappened before. I find from credible testimony of Russell, Newton, and Parksthat: In past negotiations with the Union, Respondent usually made a final offer,shortly before expiration, of the old contract,which was submitted by the negotiatingcommittee to the membership for consideration,even when the committee and theinternational representative indicated they would not recommend its acceptance.When the membership voted to accept the offer, Respondent was promptly notifiedof their action,and the next step was signature of the contract by company officials,the union negotiating committee,and the international representative;on 1 or 2occasions, the latter official signed the contract at a later date. It is clear that therefusal of the local committee and Prorok to sign the contract in 1956 was a depar-ture from that procedure.Russell and Prorok admitted that this was the first timethat a contract offer had ever been submitted in writing to the International forapproval, after the local membership had accepted it.This departure fromprecedent,standing alone,might well raise a question in Parks' mind aboutthe Union's future tactics, especially where he knew that the same offer he madeon January 30 had just been accepted by the local membership and the internationalrepresentative at the St. Marys plant, which gave him some basis for assuming thatitmight be accepted and signed by the International in like manner at Elmenton.23However, I am unable to conclude for several reasons that this "new wrinkle"caught Respondent so completely by surprise as to warrant an apprehension thatthe Union would use its strike weapon at any moment and without warning. Inthe first place, the Union made it clear to Parks on January 30 that his final offer didnot meet the wage "pattern" of the International and would not be accepted by it,hence Prorok as the international representative would not sign it.Although hedid not say it in so many words, Prorok's remarks to Parks that day clearlyimplied that the International would not accept it even if the local membership did,and that approval and signature by the International was a condition precedent to abinding contract, and not a merepro formastep subsequent to consummation of acontract by the Local. In addition, the fact that the International and its predecessorhad been the statutory bargaining agent at Emlenton for 13 years, and had actively -participated in contract negotiations and signed contracts as such throughout thatperiod, was clear notice to Respondent that the- International was far from a per-functory participant in negotiations or merely followed the lead of the local unionmembership in accepting contract proposals.Furthermore, the necessity of ap-proval by the International of terms of local contracts, including wages, was wellknown to Respondent since 1952, when Newton, who kept track of such matters forRespondent, received a copy of the international constitution of that year.ArticleIV of that document providedin section1for a policy committee with authority toact for any local or the International in bargaining on matters of national concern,including wages,hours, and other conditions of employment, for the purpose ofmaking or amending contracts.Section 2 prohibited a local or company group ofa local from accepting less than the established policy without approval of theinternational presidentor the policycommittee,and made agreements executed inviolation of the prohibition subject to nullification by pronouncement of the interna-tional president or the policy committee.24 It is clear from these provisions, and the-Although Porok testified, and I find, that the St. Marys contract was below the inter-national wage policy,and the international representative,Sam Lopez,signed it with-out authority, and was criticized for it, and the International has never approved it, headmitted that the Local and Respondent have operated under the contract since its exe-not bound to inquire as to his lack of authority in that respect, especially when the con-- tract has been honored by both parties, and never canceled by the International.24The 1952 constitution had been adopted by the predecessor Oil Workers InternationalUnion, CIO.The 1955 constitution was the first adopted by the successor International asnamed in the caption of this case.However, the 1955 constitution contained the sameprovisions as to approval of local contracts as the 1952 document,and there is no proofthat the 1952 procedures had been changed in any respect before adoption of the 1955 QUAKER STATE OIL REFINING CORPORATION363credible testimony of Prorok and Russell,that any company offer,including wageprovisions,must be submitted to the International for approval before a contract canbe signed.As Parks and Newton were notified on the 30th that their final offerstilldid not meet the Union'swage policy,they must have known that under itsconstitution the offer would have to pass the final hurdle of international approvalbefore its acceptance by the local membership became effective.Ialso creditRussell's testimony to the effect that,in negotiations over the past 10 years, he hadalways told Respondent'screpresentatives that the local negotiating committee hadauthority to sign,a contract,-if it had been accepted by the local membership, but"subject to the constitution."Since 1949,he had always submitted the, terms ofRespondent'sfinal offer to the International for approval,and up to and including1955 he had received oral approval beforehand,and thus knew what the localnegotiating committee could accept as a contract;hence when the local membershipaccepted an offer which was within the,policy of the Union,the local officers andcommittee signed it promptly.The exception occurred in 1956, when he sub-mitted Respondent'soffer of January 18 to the International by telephone beforethe meeting of January 30, and was advised that it would not be approved, whichiswhat he and Prorok told Parks on the 30th.This was the first time in Russell'sexperience that the local membership had gone against international policy and therecommendations of the international representative and its own negotiating com-mittee,and it is clear from the testimony of Russell and his letter transmitting thefinal offer to the International that he considered himself in an unusual positionwhich compelled him to send the whole,offer in writing to the International, in the-hope that the policy committee would authorize an acceptance of the offer eventhough it was below existing international policy.25Neither the 1952 nor the 1955international constitutions required submission of a.written contract proposal to theInternational in any situation,hence the submission in this instance must have beenRussell'sown decision.Russell's dilemma should have been plain to Parks whenRussell spoke to him on February 5.26While the situation was unusual,there wasnothing in it to warrant an apprehension that a strike was imminent.On the con-trary, the action of the local membership contrary to international policy andfavorable to Respondent was a clear indication to Respondent that the employeeswould not be disposed to strike in the face of an'offer of their employer whichthey had voted to accept.The testimony of Hunter and Newton indicates thatthey considered acceptance of Respondent's final offer by vote of the local member-ship the important step which was in their minds "the same as a contract,"whichwould protect them against a walkout,and that was plainly the thought motivatingHunter when he solicited employee Konkle to secure for him some reliable evidence,of the action of the membership,or signatures of a majority of the employeesaccepting the company offer,and in talking,to employee Dotterer about it onFebruary 12.Hunter testified that this would be"sufficient evidence to me that asubstantial number of the employees in that plant accepted the Company's proposi-tion,and in the event of pickets thrown up, whether local or outside pickets, thata sufficient number of them would ignore the picket line to keep that plantgoing . . ."; he wanted this as "evidence that the employees wouldn't blindly followa strike directive as they did in 1945,"itwould have been"sufficient protection"against a "quickie walkout."Hence, when Hunter got the minutes of the February4 meeting,he had the very assurances that he then wanted against precipitate actionby the employees at the behest of the International which would place the plant injeopardy.According to his own standards,this evidence negated any real threatof a strike.In this connection,Hunter also testified that the Emlenton plantresumed full operation without the security of a signed contract after the 1950constitutionNewton admitted that Respondent had been receiving copies of the Union'snewspaper regularly for the past 5 years,and that he perused it for data relating tounion policies which Respondent used as a guide in negotiationsArticle VIII of the 1955 international constitution specifically provided that devia-tions from mandatory bargaining policies established for the petroleum industry can begranted to any local union or bargaining group by the bargaining policy committee or theinternational president.^ Parks knew that Russell,as president of the Local and member of the negotiatingcommittee,represented the 'membership of the Local and was bound to respect theirwishes, for he stated as much to the employees in-his letter of March 12,1956.At theSame time Respondent was on notice through the 1952 constitution that Russell alsohad the duty,as local union president,to "enforce compliance with the Internationalconstitution and with the policies and programs of the International Union"(1952 Con-stitution,Mandatory Article II,Section 3 of Temporary Local By-Laws, p. 60). 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike ended, becausesomeof the men 27 came back to work on their own initiative,which he considered "pretty good assurance" that the employees would not belikely to walk out and leave the plant helpless during future negotiationsFurther-more, Hunter and Parks testified that they resumed full operation at Emlenton in.May 1956, after they received notice from the Board that a decertification petition-signed by at least 30 percent of the employees had been filed, from which theyconcluded that a good percentage of the workers did not "favor the situation as itstood," and that "all of the men were not in agreement," and that if the Unionpicketed the plant, "these boys" would go through the picket line, and not leave theplant helplessFinally, Respondent argued at one point in the hearing that, if themen were on strike, and the strike became "disorganized," and the men went back towork, there would be no further threat of a strike without a contract, and that wouldbe a good reason for Respondent to assume it could operate without the security ofa contractOther facts and circumstances disclosed by the record indicate that Respondentwas not faced with any real threat of a strikeHunter and Parks admitted thatthe Union had never in the past threatened or called a strike without notice in anyplant while it was in full operation, either during a contract term or at its expira-tion, or during negotiationsThey also admitted that up to February 5 in the1956 negotiations, there was no threat of a strike by the Union at expiration ofthe contractNewton admitted that there was no more threat of a strike up toand after the Union's letter of February 15 rejecting Respondent's final offer thanthere had been previouslyHunter admitted that the likelihood of a strike orwalkout after expiration of a contract by a "responsibleunion" is veryremote to-dayWhile he refrains from calling the Union a "responsible union," the recordcontains substantial evidence, aside from Respondent's admissionsnoted above, thattheUnion has acted in a responsible manner in past dealings with RespondentHunter and Parks admit that all union employees at Emlenton are fire- and safety-conscious, and know the hazards inherent in a sudden work stoppage without aproper shutdown of equipmentThe record shows there has never been an un-authorized, or "quickie," strike at any of Respondent's plants, the strikes thatoccurred at Emlenton in 1945 and 1950 were authorized by the International afterconstitutional procedure had been followed 28Parks admitted tha^t in his experi-ence the Union had never called a strike immediately on expirations of a contract,but always at some later dateNewton, who had been in negotiations at Emlen-ton for about 12 years, and Parks admitted thatunionemployees there had always,cooperated in shutting down vital units before a strike took placeFurther, Hunteradmitted that in the 1945 "wildcat" strike, the Union gave advance notice beforeit struck the plant, and the record- shows that in the 1950 Emlenton strike the Uniongave similar notice and also carried out an agreement for proper maintenance ofthe plant by union employees during the strikeThe Union also acted with dueregard for plant safety during the 1952 negotiations at EmlentonI find fromcredible testimony of Newton and Russell that In those negotiations, the Uniontook a strike vote about 3 weeks before expiration of the contract, and gave Re-spondent notice thereof, but advised that it was not threatening any strike thenBefore the deadline the Union would not give an outright promise of a 72-houractual notice of strike, but did agree to cooperate in an orderly plant shutdown`before an actual strikeThe Union voted on May 28 to strike at a later date, andadvised Respondent thereofNo strike took place, as the parties reached agree-ment and signed a contract on June 9, 1952With respect to the Union's strikerecord elsewhere in the area, I find from Prorok's credible testimony that, duringhis tenure of nearly 3 years in the Emlenton area, there have been only 7 strike27I find from credible testimony of Russell that the majority of the employees abandonedthe strike and returned to work on orders of the Union28 The procedure for a legal strike required by the Union before 1952 is not disclosedin the record, but the credible testimony of Russell and Prorok and the provisions of the1952 constitution show that the following steps must be takenFirst, a motion to hold astrike vote must be passed at a union meetingSecond, notice of a special meeting totake a strike vote must be given all members usually by notice posted on plant bulletinboardsThird if a motion to strike is carried by vote of three fourths of the member-ship at that meeting, a report of the vote including all circumstances of the dispute Issent to the International which must first try to settle the dispute itself and then mustapprove the strike by action of its president and executive councilThe whole procedurerequires not less than 10 days, from the first local vote to approval by the InternationalI find from admissions of Newton, Parks, and Anderson that this procedure was wellknown to Respondent, and I do not credit Hunter's testimony to the contrary QUAKER STATE OIL REFINING CORPORATION365votes which received approval of the International,and only 2 authorized strikes -occurred.One was the Kendall strike of 1954 discussed above.The other wasan 8-week strike at expiration of a contract at the Pennzoil plant in 1955, whichhad been preceded by the usual constitutional'procedure noted above.ployer was duly notified of the strike vote, and began a shutdown of vital units withthe help of union employees a day before expiration of the old contract.Thiswas the only strike during Prorok's tenure which came immediately upon expira-tion of a contract, but it was called after notice to the employer and only whenthe plant was safely shut down.Considering the Union's record as a whole inthis area,I agree with Hunter's admission that "their tactics have improved some,"but the preponderance of credible evidence of the Union's past practices, coupledwith the assurances it offered in 1956,militates strongly against his qualifying com-ment that he still lacked confidence that "a quickie [strike] will not be pulledwhen a contract has expired,"and supports the conclusion that in' 1956 the Union,more probably than not, would honor the no-strike assurances it offered to Re-spondent.On this aspect of the case, the following remarks of the Board in asomewhat similar situation in theAmerican Brake Shoecase,supra,are applicable:Moreover,itiswell recognized that employees do not lightly engage in'strike activity,entailing as it does loss of earnings and the risk of loss of jobsby being replaced.Indeed,here, the employees neither engaged in a strikenor did theyor their bargaining representative threaten to strike in supportof their 1954 bargaining demands.Respondent also argues that when Parks submitted the final offer on the 30thand told the Union he needed an answer by February 3 to avoid a shutdown, thenegotiating committee and Prorok could have telephoned the offer to the Inter-national thatverynight and secured its answer,as had been done in the past, sothat after the rejection negotiations could have continued up to the expirationdate of February 6; hence, the union representatives were not acting in good faithwhen they sent the contract by mail to the International, entailing a delay of weeks-in the bargaining; this unwarranted delay was misleading to the Company, andjustified the suspicion that a sudden walkout would occur, which would leavethe Company "helpless" and compel it to accede to the Union's demands withoutfurther bargaining,and this type of tactic justified the shutdown.Prorok andRussell admitted that the final offer could have been submitted to the Inter-national and a rejection secured the same day it was made.The record showsthat the union representatives had been able to secure quick approval of offers inthe past.In the 1955 Emlenton negotiations,the final company offer was submittedto the union committee February 4, and between that date and February 6, Russelland Prorok secured telephonic approval thereof from the International,followingwhich the local membership met on February 6 and voted to accept the offer,allbefore the expiration date of the contract.During negotiation of a wage ad-dendum to that contract in June 1955,Respondent submitted its final offer onJune 20,itwas submitted to the International by telephone and approved the sameday, and the local membership voted to accept it the next day. Prorok admitsthat on January 30 he had an emergency situation, due to the approaching con-tract expiration date and Parks'shutdown ultimatum,and that he suggested toDistrictDirector Buchanan that the offer be 'submitted to the International thatnight by telephone for a prompt answer, but Buchanan declined.to telephone, ashe felt the offer would not be approved. Both men already knew what the inter-national wage policy was, and that the company offer did not meet it;hence theyknew beforehand what the International'sanswer would be, and Parks couldhave inferred it from Prorok's remarks to him that day.However, even if theoffer had been submitted and rejected on the 30th,there could have been noimmediate resumption of negotiations,asRespondent claims, for Russell felt hewas required to submit the offer to the union membership,as Parks requested, be-cause it had never been submitted to them in its final form.Respondent wellknew,asHunter admitted,that acceptance of the offerby thelocalmembershipwas one prerequisite to a binding contract, just as it must have known from the1952 constitution that approval by the International was another.29Thus, theUnion's compliance with Parks' request for a membership vote precluded furthernegotiations until that step was taken,irrespective of the submission to the Inter-national.Parks and Hunter claimed in their testimony that a membership meeting29 Hunter admitted that even if he had secured signatures of acceptance of the finaloffer by most of the union employees,he would still not have a legal or binding contract. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould have been held on or before' Friday,' February 3.A meeting could havebeen held on the 3d, if Russell had posted the required 3-day notice the nightof the 30th or the next day.However, Prorok could not have been present untilthe 4th, so that compliance with Respondent's demand would have denied theinternational representative his clear right to talk to -the local membership beforethey voted.Ido not consider it bad-faith bargaining for Russell to refuse to,convene his members without Prorok present, for the International was an essentialsignatory of any bargaining contract and the union members had a right to.havea representative of their bargaining agent present at any deliberations by themon any offers. If it had been possible for Russell to convene the union membersfor a vote on January 31 by dispensing with union rules and ignoring Prorok, andthemembers had rejected the offer, and negotiations had resumed that same day,and the parties had remained in continuous session for 4 days through February3, it is hardly likely that they would have reached complete agreement, or that ashutdown would have been avoided, for they were unable to reach agreement in7 bargaining sessions, spread over 4 months,afterthe shutdown.And even ifagreement had been reached before February 3, through acceptance of the-offerby the local negotiating committee and vote of the membership, it is clear fromtestimony of Hunter,* Parks, and Newton that Respondent would still have beenfact did on the 5th when Parks knew that the international representative wouldnot sign the contract until approved by the International.Finally,Respondent'ssubmission of a "final," "package" offer on the 30th was in itself an indication tothe union representatives, as Prorok testified, that further negotiations on its.terms at that time would be futile.On these considerations, I conclude that Re-spondent's charge of bad-faith bargaining by the Union is without merit.approve the final offer after its local members had done so. The record shows thatinpast negotiations, final company offers had normally been submitted to theInternational for approval during negotiations, and the members and officers of theLocal were bound by this procedure under the 1952 and 1955 international consti-tutions, with which Respondent was familiar.Membership votes on employer pro-posals, and the extent to which they are in conformity with union policy, and theaction and authority of the bargaining representative with respect to them, are allpurely internal union matters, which are not subject to question by Respondent.SeeMidland Rubber Corporation,108 NLRB 930;American Brake Shoe Company,116 NLRB 820.Respondent also argues that the Union's offer of a 90-day extension of the "oldcontract was not sufficient assurance to warrant continued operations,because ex-,tension of a contract is a matter for negotiation, and here the parties could not agreeon the term of such extension.That argument is beside the point, for extension ofthe old contract was not an issue in the negotiations at any time; the parties wereengaged in negotiating a new contract, not the term of extension of the old one.The salient fact is the Union's sincere offer of a substantial extension of the oldcontract, regardless of its exact term, solely to permit the parties to continue bar-gaining -on terms of a new contract without hazard to Respondent's operations.For reasons already noted above, I consider this offer in itself cogent proof that astrike was unlikely.On the other hand, the fact that Respondent rejected the 90-dayoffer, and would accept nothing less than a 1-year extension of the old contractas an alternative to acceptance of its final offer as the price of continuance ofoperations, is further proof that Respondent was trying to force the Union torelinquish its demands without further effectual bargaining.For union acceptanceof the 1-year extension, while clearing the way for 'continued bargaining withouta shutdown or loss of employment, would have compelled the employees to postponefor a year the enjoyment of any benefits that the parties might agree on at anyearlier date.I conclude that this stand of Respondent was the opposite of bonafide bargaining.'After careful consideration of all the facts and circumstances discussed above,and the arguments of the parties, I am constrained to conclude and find that Re-spondent has not sustained the burden of going forward with evidence in supportof its defenses which is strong enough to overcome theprima faciecase of violationof the Act made out by General Counsel. Accordingly, I conclude that Respondentwas not faced with a real threat of a strike by the Union during the 1956 negotiations,and that its fear of damage to its property and danger to lives of its employees inthe event of a possible future strike was not such as to justify the announcementof a partial shutdown, and the ensuing shutdown and layoff, under the circumstancesof this case, and that it took those steps solely as a bargaining weapon in the course QUAKER STATE OIL REFININGCORPORATION367of negotiations to coerce its employees and their bargainingagent togive up theirbargaining demands and accede to the terms offered by Respondent. I find thatsuch conduct subjected the employees to illegal pressure during negotiations whichcaused them to succumb to Respondent's bargaining demands, and was reasonablycalculated to cause them to disregard and rebel against their bargaining agent, whichwould inevitably undermine the status of that agent, and thus constituted a refusalby Respondent to bargain in good faith with the Union, in violation of Section8 (a) (5) and (1) of the Act.I further conclude and find that by such conduct Respondent discriminated inregard to the hire and tenure of employment of its employees named in AppendixB attached hereto, thereby discouraging membership in the Union, within themeaningof Section 8 (a) (3) of the Act, and also interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Act,in violation of Section 8 (a) (1) of the Act.2.The solicitation of Konkle on February 10The factsas to thesolicitation and the result of it havebeenfound above.Huntertestifiedthat:He had been asked by employees and stockholders what hewas goingto do toget a signedcontract.He assumed Respondent would have a contract ifthe unionmembers had voted to accept it, but hiscounseladvised thatthe existencemembership."Hence, he tried to get theminutesof the meeting to find out howthey accepted the final offer, and if it was enough to satisfy him that the employeeswould notengage ina "quickie" strike on orders from the Union.He did not expectit toamount toa legal contract that would "stand up in court."He also testifiedthat the signatures of a majority of the employees on the "petition" to be attachedto the final offer would give him the samesenseof security.Respondent claimsthiswas not anillegal"persuasion" of the employees or an attempt to bypass theUnion, but merelya legitimateattempt toget someevidence "from his employees"on which he could rely to operate the vitalunitsof the plant. I do not agree. Itisclear from Hunter's testimony, and Konkle's report of his suggestions to theunion members,thatHunter wanted one or the other of these documents whichwould evidence action only of the employees, not the Union, as thequid pro quofor resumptionof full operationsand returningthe.men to full employment, andthat the employees understood they were necessary for that purpose.Hunterrejected the minutes delivered to him as insufficient because they only recordedthe total vote for andagainstacceptance of the company offer.He does not saywhat wasmissing,but it is clear from his alternate suggestion, and his final remarkstoDotterer on the 12th and 14th, that he wanted thesignatures of the employeesaccepting the final offer.His testimony indicates that he would open the plant onthe basis of these signatures alone, regardless of whether the local negotiating com-mittee'or the union representatives signed the offer.His admission that he didnot expect such signatures to make a legal contract, but felt they would be some"security" that the employees would not blindly walk out on orders of the Union,indicates that he wanted their signatures as a form of estoppel or persuasion, whetherlegal or merely moral, which he could use to keep the men from obeying a strikecall by the Union and their local leaders.While he did not mention the committeeor the International in his remarks to Konkle and Dotterer, his suggestions werereasonably calculated to give them the impression that Respondent would giveemployees full employment under the terms of its final offer if ,most of themwould accept it individually, and that it would thus deal with them individually,without their bargaining agent or its representative.Iconclude that this wasconduct calculated to induce the employees to bargain individually with their em-ployer, and to disregard their chosen bargaining agent, and was an attempt to bypassthe Union and to undermine its authority as the statutory collective-bargaining repre-sentative,which violated Section 8 (a) (5) and (1) of the Act.CentralMetallicCasket Co.,91NLRB 572, 574,575; Ben Corson Manufacturing Co., et a!.,112NLRB 323, 341;Medo Photo Supply Corporation v. N. L., R.B, 321 U. S. 678, 684.3.The letter of March 12, '1956Parks' letter of March -12 to the employees followed the same pattern and intentasHunter's coercive actions on February 10 and 12 found above.When Parksexpressed the view that Russell would "serve the best interests of the members ofthe local union" by signing "the contract without permission of the InternationalUnion," if he could not prevail upon the Internationalto sign it,he was in effecttelling allemployees that it would be to their advantage to have their local leaders 368DECISIONS OF NATIONAL LABOR' RELATIONS BOARDsign the final offer without the International.Their "best interests" at the time, ofcourse, involved resumption of full operations and full employment at the plant.While he expressed this suggestion as an opinion, I think it was clearly calculated topersuade them to sign a contract with Respondent without their bargaining agent,in order to get their full jobs back. In this aspect, it falls outside the protection ofSection 8 (c) of the Act.The same coercion is implicit in the last paragraph ofthe letter, as quoted hereinabove, for by this paragraph Respondent indicated thatitdesired to deal and sign a contract only with the Local as the bargaining agent,which was in clear derogation of the admitted status of the International as statutorybargaining agent, and was calculated to turn the members of the Local against their-chosen bargaining agent, and persuade them to deal only as a local group withRespondent.I conclude and find that by this letter Respondent further attemptedto bypass the Union and undermine its status, in violation of Section 8 (a) (5) ofthe Act 30III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above, occurring in connec-tion with the operations of Respondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices, I shall recommend that itceaseand desist therefrom and take cer-tain affirmative action which I find necessary to effectuate the policies of the Act.Ihave found that Respondent unlawfully laid off and reduced the workweek ofits employees beginning February 8, 1956.On May 24, 1956, Respondent began toreinstate its employees to a full, workweek and, so far as appears, all employeesaffected by the layoff have been so reinstated. I shall therefore not recommendreinstatement of any employee.However, I shall recommend that Respondent makewhole each of the laid-off employees listed in Appendix B attached hereto for anyloss of pay he may have suffered by reason of his unlawful layoff during the periodfrom the date of his layoff to the date of his actual reinstatement to a full workweekby payment to him of a sum of money equal to that which he would normally haveearned as wages during such period, less his net earnings during that period, suchsums to be computed in accordance with the formula set forth in F. W.WoolworthCompany,90 NLRB 289. I shall also recommend that Respondent, upon request,make available to the Board or its agents, for examination and copying, all payrolland 'other records necessary to enable the Board to analyze and compute the amountsof back pay due.I shall also recommend that Respondent, upon request, bargain collectively withthe Union as the exclusive bargaining agent of the employees in the appropriate unitfound above.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Oil, Chemical and Atomic Workers International Union, AFL-CIO, and LocalUnion 11-481 thereof, are labor organizations within the meaning of Section 2 (5)of the Act.'2.All production and maintenance employees at Respondent'sEmlenton, Penn-sylvania, plant, excluding guards, professional and clerical employees, superintend-ents, assistant superintendents, foremen, and all other supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.3.The labor organizations named in paragraph 1, above, are, and have been atallmaterialtimes,the exclusive representative of the employees in the unit describedin paragraph 2, above, for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.4.By refusing to bargain collectively with the above labor organizations in therespects found above, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.31 In view of the above findings and conclusions, I adopt Respondent's proposed findingsof fact Nos. 1, 2, 3, 5, 8, and 9, and reject all others, and I reject all its proposed con-clusions of law.- QUAKER STATE OIL REFINING CORPORATION3695.By its partial plant shutdown,lockout of its employees,and reduction of theirworkweek, Respondent has discriminated in regard to the hire and tenure of em-ployment of its employees,therebydiscouraging membership in the above labororganizations,and therebyhas engaged in and is engaging in unfairlaborpracticeswithin the meaning of Section 8(a) (3) of the Act.6.By the above and other conductfoundherein, which is and has been interferingwith, restraining,and coercing its employees in the exercise of rights guaranteed inSection7 of the Act,Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section8 (a) (1), of the Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Oil, Chemical and Atomic WorkersInternational Union, AFL-CIO, and Local Union 11-481 thereof, or any otherlabor organization of our employees, by discriminatorily locking out, laying off,or reducing the workweek of, our employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or any term or conditionof employment.WE WILL bargain, upon request, with the above-named labor organizations asthe exclusive representative of all our employees in the appropriate bargainingunit described below, with respect to rates of pay, wages, hours of employment,or other terms of employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The appropriate bargaining unit is:All production and maintenance employees at our Emlenton, Pennsylvania,plant, excluding guards, professional and clerical employees, superintendents,assistant superintendents, foremen, and all other supervisors as defined inthe Act.WE WILL NOT threaten our employees with a partial plant shutdown, lockout,and layoff in order to force them and their bargaining representative namedabove'to give up their bargaining demands and accept our contract proposalswithout further bargaining.WE WILL NOT offer full employment or other benefits to our employees inorder to persuade them to sign a collective-bargaining contract, either individ-ually or as a group, with our corporation without, in disregard of, or contrary tothe advice of, their bargaining representative.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the right- to self-organization, to form labororganizations, to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing, to engagein other concerted activities for the purposes of collective bargaining or othermutual aidor protection, or to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreement requiring member-ship. in a labor organization as a condition of employment as authorized byWE WILL make whole all employees named in the attached list for any loss ofpay suffered by them as a result of our discrimination against them.All our employees pare free to become, remain, or to refrain from becoming orremaining,members of the above-named labor organizations or any other labororganization, except to the extent that such right may,be affected by an agreementauthorized by Section 8 (a) (3) of the Act.-QUAKER STATE OIL REFINING CORPORATION,Employer.Dated------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered, defaced;orcovered by any other material.487928-59-vol. 121-25 370 'DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BM. RhoadsH. R. GrimmB. G. KriebelW. L. BoyerR. N. MillirenR. E. MyersP. J. O'BrienD. W. MilfordC. E. BestJ.W. RitcheyG. W. DunkleJ. J. CorbettP. L. SolhngerC. R. BurrellE. R. KahlW. S. ShawF. M. ShickB. CorbettC. H. HetzlerP. L. CrapeR. H. FairC. A. McMurdyA. R. McGinnisC. H. JacksonR. B. RittsJ.D. WetzelL. E. ConferL. E. RhoadsD. R. ShoupE. H. ShoupK. D. YinglingH. H. DottererC. L. BellR. D. GarrisB. E. CrawfordW. L. McNanyW. G. ChampionH. E. WinklerW. T. LaytonF. E. LongnakerW. L. SweetappleR. F. GerwickR. J. GrimmJ.W. HughesD. M. DavisJ. E. LouiseJ.E. HughesC. A. LeopoldA. R. Russell, Jr.L. E. GerwickW. C. ShafferW. D. WellerV. L. McGinnisD. E. ShrefflerJ. R. KriebelA. P. SpirnockW. W. KurtzJ.C. WellerH. R. KlinglerC. B. BottzF. T. RussellF. J. HofackerW. R. KahlF. D. MiddletonR. E. LepleyF. H. AllenA. R. LogueJ.L. CroppJ. J. LehnorttG. W. WinslowG. M. KlingmanF. K. UhlottG. H. Bechtel.F. P. SayH. E. KahlJ.L. FlemingG. F. GerwickM. E. AndrewsD. M. RittsG. S. RittsJ. F. GatesD. W. WikeR. C. LevyD. W. DittmanK. O. AltmanJ.A. DefibaughD. J. McGinnisD. R. ConferF. L. ShawlH. F. GrimmG. A. BechtelV. A. KunselmanH. D. CoursonW. G. BerlinJ.R. StahlmanD. S. Konkle, Jr.L. A. MurrayJ.L. KlinglerD. W. Schreffler, Jr.C. K. MainsE. V. AshbaughR. E. FlemingL. C. AltmanE. M. HunsbergerD. A. ElderLongGSR. V. O'BrienJ.C. Thompson..D. S. KonkleF. FaciniD. W. KunselmanR. C. SollingerT. N. AndersonR. R. Douglas'L. M. StewartJ.A. ShefferH. A. FlemingL. AceCJ.A. NovakC. L. Say.O. SmithPH. A. EckelE. J. Fisher.J.M. RussellL. M. McElhattanL. H. PattersonWetzelIJH. R. ShanerW. J. Steele..LouiseAC. C. CottermanJ. T. Weller.M. D. RhoadesC. A. JordanC. D. KriebelUnited States Gypsum CompanyandUnited Stone and Allied'Products Workers of America,AFIr-CIO,Petitioner.Case No-39-RC-1252.August 7,1958DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National"Labor Relations Act, a hearing was held before C. L. Stephens, hear--ing officer.The hearing officer's rulings made at the hearingare free'from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board'has delegated its powers in connection with thiscase to a three-121 NLRB No. 53.